Exhibit 10.2

EXECUTION VERSION

TPG REAL ESTATE FINANCE 2018-FL1 ISSUER, LTD.,

as Issuer,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Preferred Share Paying Agent,

AND

MAPLESFS LIMITED,

as Preferred Share Registrar and Administrator

PREFERRED SHARE PAYING AGENCY AGREEMENT

Dated as of February 14, 2018

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I. DEFINITIONS

     1  

Section 1.1.

  Definitions      1  

Section 1.2.

  Rules of Construction      5  

ARTICLE II. THE PREFERRED SHARES

     5  

Section 2.1.

  Form of Preferred Shares      5  

Section 2.2.

  Execution; Delivery; Dating and Cancellation      5  

Section 2.3.

  Registration      7  

Section 2.4.

  Registration of Transfer and Exchange of Preferred Shares      8  

Section 2.5.

  Transfer and Exchange of Preferred Shares      9  

Section 2.6.

  [Reserved.]      12  

Section 2.7.

  Non-Permitted Holders      12  

Section 2.8.

  Certain Tax Matters      13  

Section 2.9.

  Provisions of the Indenture and Servicing Agreement      13  

ARTICLE III. DISTRIBUTIONS TO THE HOLDERS

     13  

Section 3.1.

  Disbursement of Funds      13  

Section 3.2.

  Condition to Payments      15  

Section 3.3.

  The Preferred Share Payment Account      16  

Section 3.4.

  Redemption      17  

Section 3.5.

  Fees or Commissions in Connection with Disbursements      17  

Section 3.6.

  Liability of the Preferred Share Paying Agent in Connection with Disbursements
     17  

ARTICLE IV. ACCOUNTING AND REPORTS

     17  

Section 4.1.

  Reports and Notices      17  

Section 4.2.

  Notice of Plan Assets      18  

Section 4.3.

  Requests by Independent Accountants      18  

Section 4.4.

  Rule 144A Information      18  

Section 4.5.

  Tax Information      18  

ARTICLE V. THE PREFERRED SHARE PAYING AGENT

     19  

Section 5.1.

  Appointment of Preferred Share Paying Agent      19  

Section 5.2.

  Resignation and Removal      19  

Section 5.3.

  Fees; Expenses; Indemnification; Liability      19  

 

-i-



--------------------------------------------------------------------------------

ARTICLE VI. [RESERVED]

     21  

ARTICLE VII. MISCELLANEOUS PROVISIONS

     21  

Section 7.1.

  Amendment      21  

Section 7.2.

  Notices; Rule 17g-5 Procedures      21  

Section 7.3.

  Governing Law      22  

Section 7.4.

  Non-Petition; Limited Recourse      22  

Section 7.5.

  No Partnership or Joint Venture      22  

Section 7.6.

  Counterparts      23  

Exhibit A

  Form of Preferred Share   

Exhibit B

  Form of Purchaser Certificate   

 

 

-ii-



--------------------------------------------------------------------------------

PREFERRED SHARE PAYING AGENCY AGREEMENT (this “Agreement”), dated as of
February 14, 2018, among TPG Real Estate Finance 2018-FL1 Issuer, Ltd., an
exempted company incorporated with limited liability under the laws of the
Cayman Islands (the “Issuer”), WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association, as paying agent for the Preferred Shares (in such
capacity, the “Preferred Share Paying Agent”), and MAPLESFS LIMITED, a licensed
trust company incorporated in the Cayman Islands, as administrator (in such
capacity, the “Administrator”) and share registrar for the Preferred Shares (in
such capacity, the “Preferred Share Registrar”).

PRELIMINARY STATEMENT

As authorized by the Issuer and permitted under the terms of the Issuer’s
Amended and Restated Memorandum and Articles of Association (the “Memorandum and
Articles”) as may be hereafter amended and in effect from time to time, the
Issuer has a duly authorized share capital consisting of 250 ordinary voting
shares, par value U.S.$1.00 per share, all of which will have been issued by the
Issuer and are outstanding on the Closing Date, and 111,885.182 Preferred
Shares, consisting of (i) 110,766.331 shares of Class P Preferred Shares (the
“Class P Preferred Shares”), having a par value U.S.$0.001 per share and with an
aggregate liquidation preference and notional amount equal to U.S.$1,000 per
share; and (ii) 1,118.851 shares of Class R Preferred Shares (the “Class R
Preferred Shares”), having a par value U.S.$0.001 per share and with an
aggregate liquidation preference and notional amount equal to U.S.$1,000 per
share (the Class P Preferred Shares and the Class R Preferred Shares are
collectively referred to herein as the “Preferred Shares”), all of which have
been issued on the date hereof on the terms and provisions set forth herein. The
distributions on each of the Preferred Shares will be payable in accordance with
the Memorandum and Articles, the Indenture (as defined below), and this
Agreement. The Issuer has entered into this Agreement to provide for the payment
of such distributions.

All representations, covenants and agreements made herein by the Issuer and the
Preferred Share Paying Agent are for the benefit of the Holders. The Issuer is
entering into this Agreement, and the Preferred Share Paying Agent, the
Administrator and the Preferred Share Registrar are accepting their obligations
hereunder, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged.

ARTICLE I.

DEFINITIONS

Section 1.1. Definitions.

Capitalized terms used but not defined herein have the respective meanings given
to such terms in the Indenture and, if not defined therein, in the Memorandum
and Articles, and are incorporated by reference herein. As used herein, the
following terms have the following respective meanings and the definitions of
such terms are equally applicable both in the singular and the plural forms of
such terms and in the masculine, feminine and neuter genders of such terms:



--------------------------------------------------------------------------------

“Administrator”: The meaning set forth in the Preliminary Statement to this
Agreement.

“Affiliate” or “Affiliated”: With respect to a Person, (i) any other Person who,
directly or indirectly, is in control of, or controlled by, or is under common
control with, such Person or (ii) any other Person who is a director, Officer or
employee (a) of such Person, (b) of any subsidiary or parent company of such
Person or (c) of any Person described in clause (i) above. For the purposes of
this definition, control of a Person shall mean the power, direct or indirect,
(i) to vote more than 50% of the securities having ordinary voting power for the
election of directors of such Person, or (ii) to direct or cause the direction
of the management and policies of such Person whether by contract or otherwise;
provided that neither the Administrator nor any other company, corporation or
person to which the Administrator provides directors and/or administrative
services and/or acts as share trustee shall be an Affiliate of the Issuer or
Co-Issuer.

“Agreement”: The meaning set forth in the Preliminary Statement to this
Agreement.

“Authorized Denomination”: Any integral number of Preferred Shares equal to or
greater than 250 shares and integral multiples of one share in excess thereof.

“Available Funds”: With respect to each Payment Date, the amount (if any) of
distributions received by the Preferred Share Paying Agent from the Issuer or
the Trustee under the Priority of Payments under the Indenture for payments on
the Preferred Shares.

“Bank”: Wells Fargo Bank, National Association, a national banking association.

“Benefit Plan Investor”: (A) An “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (B) a “plan” within
the meaning of Section 4975(e)(1) of the Code that is subject to Section 4975 of
the Code, or (C) any entity whose underlying assets include “plan assets” by
reason of such employee benefit plan’s or plan’s investment in the entity or
otherwise.

“Business Day”: Each Business Day under the Indenture.

“Class P Preferred Share”: The Class P Preferred Shares issued by the Issuer
pursuant to the Memorandum and Articles.

“Class P Preferred Share Notional Amount”: $110,766,331.

“Class R Preferred Share”: The Class R Preferred Shares issued by the Issuer
pursuant to the Memorandum and Articles.

“Code”: The United States Internal Revenue Code of 1986, as amended.

“Co-Issuer”: TPG RE Finance Trust 2018-FL1 Co-Issuer, LLC, a Delaware limited
liability company.

 

-2-



--------------------------------------------------------------------------------

“EHRI”: The Preferred Shares, which are retained by TPG RE Finance Trust
2018-FL1 Retention Holder, LLC on the Closing Date.

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable)
and any current or future treasury regulations promulgated thereunder, and any
related provisions of law, court decisions, administrative guidance or
agreements with any taxing authority (or laws thereof) in respect thereof,
including any agreements entered into pursuant to Section 1471(b)(1) of the Code
or any U.S. or non-U.S. fiscal or regulatory legislation, rules, guidance notes
or practices adopted pursuant to any intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code or analogous
provisions of non-U.S. law.

“Holder”: With respect to any Preferred Shares, the Person in whose name such
Preferred Shares are registered in the Preferred Share Register.

“Indenture”: The indenture dated as of February 14, 2018 among the Issuer, the
Co-Issuer, the Bank, as note administrator, TPG RE Finance Trust CLO Loan
Seller, LLC, as advancing agent and Wilmington Trust, National Association, as
trustee (the “Trustee”), as amended from time to time in accordance with the
terms thereof.

“Institutional Accredited Investor”: An institution that is an “accredited
investor” as described in clause (1), (2), (3) or (7) of Rule 501(a) of
Regulation D under the Securities Act or an entity in which all of the equity
owners are such “accredited investors.”

“Investment Company Act”: Investment Company Act of 1940, as amended.

“Issuer Order”: A written order or request dated and signed in the name of the
Issuer by an Authorized Officer of the Issuer.

“Majority”: The Holders of more than 50% of the aggregate outstanding Preferred
Shares.

“Memorandum and Articles”: The meaning set forth in the Preliminary Statement to
this Agreement.

“Non-Permitted Holder”: (a) Any U.S. person (as defined in Regulation S) that
becomes the beneficial owner of any Preferred Shares or interest in Preferred
Shares and is not a Qualified Institutional Buyer, (b) any Person for which the
representations made, or deemed to be made, by such Person for purposes of
ERISA, Section 4975 of the Code or applicable Similar Law in any representation
letter or Purchaser Certificate, or by virtue of deemed representations are or
become untrue, or (c) any Benefit Plan Investor.

“Ordinary Shares”: The 250 ordinary shares, U.S.$1.00 par value per share, of
the Issuer which have been issued by the Issuer and are outstanding from time to
time.

“Payment Date”: Each Payment Date under the Indenture (including the Stated
Maturity Date and any Redemption Date).

 

-3-



--------------------------------------------------------------------------------

“Plan Asset Regulation”: U.S. Department of Labor regulations 29 C.F.R.
Section 2510.3-101, as modified by Section 3(42) of ERISA.

“Preferred Share Certificate”: Any Preferred Share represented by a physical
certificate in definitive, fully registered, certificated form set forth in
Exhibit A.

“Preferred Share Paying Agent”: The Bank, solely in its capacity as Preferred
Share Paying Agent under this Agreement, unless a successor Person shall have
become the Preferred Share Paying Agent pursuant to the applicable provisions of
this Agreement, and thereafter “Preferred Share Paying Agent” shall mean such
successor Person.

“Preferred Share Payment Account”: The meaning set forth in Section 3.3.

“Preferred Share Register”: The register of members maintained by the Preferred
Share Registrar.

“Preferred Shares”: The meaning set forth in the Preliminary Statement to this
Agreement.

“Purchaser”: Each purchaser of an interest in Preferred Shares, including any
account for which it is acting.

“Purchaser Certificate”: A certificate substantially in the form of Exhibit B
attached hereto, duly completed as appropriate.

“QEF”: The meaning assigned in Section 4.5(ii).

“Qualified Institutional Buyer”: Any Person that, at the time of its
acquisition, purported acquisition or proposed acquisition of Preferred Shares,
is a qualified institutional buyer within the meaning of Rule 144A.

“Qualified Purchaser”: Any Person that, at the time of its acquisition,
purported acquisition or proposed acquisition of Preferred Shares, is a
qualified purchaser within the meaning of the Investment Company Act.

“Record Date”: With respect to any Payment Date, the date that is 15 days
(whether or not a Business Day) prior to such Payment Date.

“Redemption Date”: The earlier of (i) the Stated Maturity Date and (ii) the
Payment Date on which a redemption of the Preferred Shares occurs.

“Redemption Price”: The Redemption Price for the Preferred Shares calculated in
accordance with the procedures set forth in the Indenture.

“Rule 144A Information”: The meaning set forth in Section 4.4.

 

-4-



--------------------------------------------------------------------------------

“Similar Law”: Any local, state, federal or non-U.S. law that is substantially
similar to the fiduciary responsibility or prohibited transaction provisions of
ERISA or Section 4975 of the Code.

“Specified Person”: The meaning set forth in Section 2.2(g).

“Subordinated Trust Administrator”: TPG RE Finance Trust CLO Sub-REIT, a
Maryland real estate investment trust.

“Subordinated Trust Administrator Fee”: A fee, in the amount of $270,000.00,
payable monthly to the Subordinated Trust Administrator for certain
administrative services performed by the Subordinated Trust Administrator on
behalf of TPG RE Finance Trust 2018-FL1 Retention Holder, LLC.

“U.S. Person”: As defined in Regulation S under the Securities Act.

Section 1.2. Rules of Construction.

(a) The Article and Section headings herein and the Table of Contents are for
convenience only and shall not affect the construction hereof.

(b) References to Preferred Shares, Certificates shall, when the context
requires, be construed to mean the Preferred Share Certificate representing the
same.

ARTICLE II.

THE PREFERRED SHARES

Section 2.1. Form of Preferred Shares.

The Preferred Shares shall be duly executed by the Issuer and delivered by the
Preferred Share Paying Agent as hereinafter provided.

Section 2.2. Execution; Delivery; Dating and Cancellation.

(a) Any Preferred Share Certificates shall be executed on behalf of the Issuer
by one or more Authorized Officers of the Issuer. The signature of such
Authorized Officer on a Preferred Share Certificate may be manual or facsimile.

(b) Preferred Share Certificates bearing the signatures of individuals who were
at any time the Authorized Officers of the Issuer shall bind the Issuer,
notwithstanding the fact that such individuals or any of them have ceased to
hold such offices prior to the delivery of such Preferred Share Certificates or
did not hold such offices at the date of issuance of such Preferred Shares.

(c) At any time and from time to time after the execution of this Agreement, the
Issuer may deliver Preferred Share Certificates executed by the Issuer to the
Preferred Share

 

-5-



--------------------------------------------------------------------------------

Paying Agent for authentication, and the Preferred Share Paying Agent, upon
Issuer Order, shall authenticate and deliver such Preferred Share Certificates
as directed by the Issuer.

(d) All Preferred Share Certificates authenticated and delivered by the
Preferred Share Paying Agent upon Issuer Order on the Closing Date shall be
dated on the Closing Date. All other Preferred Share Certificates that are
authenticated after the Closing Date for any other purpose under this Agreement
shall be dated on the date of their execution.

(e) No Preferred Share Certificate shall be entitled to any benefit under this
Preferred Share Paying Agency Agreement or be valid or obligatory for any
purpose, unless there appears on such Preferred Share Certificate a Preferred
Share Certificate of Authentication, substantially in the form provided for
herein, executed by the Preferred Share Paying Agent by the manual signature of
one of their Authorized Officers, and such certificate upon any Preferred Share
Certificate shall be conclusive evidence, and the only evidence, that such
Preferred Share Certificate has been duly authenticated and delivered hereunder.

(f) All Preferred Share Certificates surrendered for registration of transfer or
exchange, or deemed lost or stolen, shall, if surrendered to any Person other
than the Preferred Share Paying Agent, be delivered to the Preferred Share
Paying Agent, and shall promptly be canceled. No Preferred Share Certificates
shall be issued in lieu of or in exchange for any Preferred Share Certificates
canceled as provided in this Section 2.2(f), except as expressly permitted by
this Agreement. All canceled Preferred Share Certificates held by the Preferred
Share Paying Agent shall be destroyed or held by the Preferred Share Paying
Agent in accordance with its standard retention policy.

(g) If (i) any mutilated or defaced Preferred Share Certificate is surrendered
to the Preferred Share Paying Agent, or if there shall be delivered to the
Issuer or the Preferred Share Paying Agent (each, a “Specified Person”) evidence
to their reasonable satisfaction of the destruction, loss or theft of any
Preferred Share Certificate, and (ii) there is delivered to each Specified
Person such security or indemnity as may be required by each Specified Person to
save each of them and any agent of any of them harmless, then, in the absence of
notice to the Specified Persons that such Preferred Share Certificate has been
acquired by a bona fide purchaser, the Issuer shall execute in lieu of any such
mutilated, defaced, destroyed, lost or stolen Preferred Share Certificate, a new
Preferred Share Certificate, of like tenor (including the same date of issuance)
and equal principal amount, registered in the same manner, dated the date of its
authentication, bearing interest from the date to which interest has been paid
on the mutilated, defaced, destroyed, lost or stolen Preferred Share Certificate
and bearing a number not contemporaneously outstanding.

If, after delivery of such new Preferred Share Certificate, a bona fide
purchaser of the predecessor Preferred Share Certificate presents for payment,
transfer or exchange such predecessor Preferred Share Certificate, any Specified
Person shall be entitled to recover such new Preferred Share Certificate from
the Person to whom it was delivered or any Person taking therefrom, and each
Specified Person shall be entitled to recover upon the security or indemnity
provided therefor to the extent of any loss, damage, cost or expense incurred by
such Specified Person in connection therewith.

 

-6-



--------------------------------------------------------------------------------

In case any such mutilated, defaced, destroyed, lost or stolen Preferred Share
Certificate has become due and payable, the Issuer, in its discretion may,
instead of issuing a new Preferred Share Certificate, pay such Preferred Share
Certificate without requiring surrender thereof except that any mutilated or
defaced Preferred Share Certificate shall be surrendered.

Upon the issuance of any new Preferred Share Certificate under this
Section 2.2(g), the Issuer may require the payment by the registered Holder
thereof of a sum sufficient to cover any tax or other governmental charge that
may be imposed in relation thereto and any other expenses (including the fees
and expenses of the Preferred Share Paying Agent) connected therewith.

Every new Preferred Share Certificate issued pursuant to this Section 2.2(g) in
lieu of any mutilated, defaced, destroyed, lost or stolen Preferred Share
Certificate shall constitute an original additional contractual obligation of
the Issuer, and such new Preferred Share Certificate shall be entitled, subject
to this Section 2.2(g), to all the benefits of this Agreement equally and
proportionately with any and all other Preferred Share Certificates duly issued
hereunder.

The provisions of this Section 2.2(g) are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, defaced, destroyed, lost or stolen Preferred Share
Certificates.

Section 2.3. Registration.

(a) The Issuer shall keep or cause to be kept the Preferred Share Register in
which, subject to such reasonable regulations as it may prescribe, the Preferred
Share Registrar shall provide for the registration of holders of, and the
registration of transfers and exchanges of, Preferred Shares and Ordinary
Shares. The Administrator is hereby initially appointed as agent of the Issuer
to act as the “Preferred Share Registrar” for the purpose of maintaining the
Preferred Share Register and registering and recording in the Preferred Share
Register the Preferred Shares and transfers of such Preferred Shares as herein
provided. Upon any resignation or removal of the Preferred Share Registrar, the
Issuer shall promptly appoint a successor. The Preferred Share Paying Agent
shall promptly provide the Preferred Share Registrar with all information
necessary to prepare and maintain the Preferred Share Register. The Preferred
Share Registrar shall be entitled to rely on such information provided to it
pursuant to the preceding sentence without any liability on its part.

(b) The Preferred Share Paying Agent shall maintain a duplicate share register
and shall be entitled to conclusively rely on such duplicate share register for
the purpose of payment on the Preferred Shares. The Preferred Share Paying Agent
shall have the right to inspect the Preferred Share Register at all reasonable
times and to obtain copies thereof and the Preferred Share Paying Agent shall
have the right to rely upon a certificate executed on behalf of such Preferred
Share Registrar by an Authorized Officer thereof as to the names and addresses
of the Holders and the numbers of such Preferred Shares. If either party becomes
aware of any discrepancies between the Preferred Share Register and the
duplicate share register, it shall promptly inform the other of the same and the
Preferred Share Registrar and the Preferred Share

 

-7-



--------------------------------------------------------------------------------

Paying Agent shall cooperatively ensure that the Preferred Share Register and
the duplicate share register are reconciled in a timely manner and in any case
prior to the next Record Date. Notwithstanding anything to the contrary herein,
the Preferred Share Paying Agent shall have no duty to monitor or determine
whether any discrepancies exist between the two registers.

Section 2.4. Registration of Transfer and Exchange of Preferred Shares.

(a) Subject to this Section 2.4 and Section 2.5, upon surrender for registration
of transfer of any Preferred Share Certificates at the offices of the Issuer or
the Preferred Share Paying Agent in compliance with the restrictions set forth
in any legend appearing on any such Preferred Share Certificate, the Issuer
shall execute and the Preferred Share Paying Agent shall deliver, in the name of
the designated transferee or transferees, one or more new Preferred Share
Certificates, each in an Authorized Denomination, of like terms and of a like
number.

(b) Subject to this Section 2.4 and Section 2.5, at the option of the Holder,
Preferred Shares may be exchanged for Preferred Shares, each in an Authorized
Denomination, of like terms and of like number upon surrender of the related
Preferred Share Certificate at such office as the Preferred Share Paying Agent
may designate for such purposes. Whenever any Preferred Share Certificate is
surrendered for exchange, the Issuer shall execute and the Preferred Share
Paying Agent shall deliver the Preferred Share Certificate that the Holder
making the exchange is entitled to receive.

(c) Preferred Share Certificates representing Preferred Shares issued upon any
registration of transfer or exchange of Preferred Shares shall represent equity
interests of the Issuer entitled to the same benefits under this Agreement and
the Memorandum and Articles as the Preferred Shares represented by the Preferred
Share Certificate surrendered upon such registration of transfer or exchange.

(d) All Preferred Share Certificates presented or surrendered for registration
of transfer or exchange shall be accompanied by an assignment form and a written
instrument of transfer each in a form satisfactory to the Issuer and the
Preferred Share Paying Agent, duly executed by the Holder thereof or its
attorney duly authorized in writing.

(e) No service charge shall be made to a Holder for any registration of transfer
or exchange of Preferred Shares, but the Preferred Share Paying Agent may
require payment of a sum sufficient to cover the expenses of delivery (if any)
not made by regular mail or any tax or other governmental charge payable in
connection therewith.

(f) The Issuer, the Preferred Share Paying Agent, the Preferred Share Registrar,
and any agent of the Issuer, the Preferred Share Paying Agent or the Preferred
Share Registrar shall treat the Person in whose name any Preferred Shares are
registered on the Preferred Share Register as the owner of such Preferred Shares
on the applicable Record Date for the purpose of receiving payments in respect
of such Preferred Shares and none of the Issuer, the Preferred Share Paying
Agent, the Preferred Share Registrar or any agent of the Issuer, the Preferred
Share Paying Agent or the Preferred Share Registrar shall be affected by notice
to the contrary.

 

-8-



--------------------------------------------------------------------------------

Section 2.5. Transfer and Exchange of Preferred Shares.

(a) Restrictions on Transfer.

(i) As long as any Note is outstanding, TPG RE Finance Trust 2018-FL1 Retention
Holder, LLC must at all times own (for U.S. federal income tax purposes) 100% of
both the Preferred Shares and the Ordinary Shares, and will not transfer
(whether by means of actual transfer or a transfer of beneficial ownership for
U.S. federal income tax purposes), pledge or hypothecate any of the Preferred
Shares or the Ordinary Shares to any other person, entity or entities, as long
as the Issuer receives an opinion of Dechert LLP, Vinson & Elkins LLP or another
nationally recognized tax counsel experienced in such matters that such
transfer, pledge or hypothecation will not cause the Issuer to be treated as a
foreign corporation engaged in a trade or business within the United States for
U.S. federal income tax purposes or otherwise to become subject to U.S. federal
income tax on a net income basis (or has previously received an opinion of
Dechert LLP, Vinson & Elkins LLP or another nationally recognized tax counsel
experienced in such matters that the Issuer will be treated as a foreign
corporation that is not engaged in a trade or business within the United States
for U.S. federal income tax purposes, which opinion may be conditioned, in each
case, on compliance with certain restrictions on the investment or other
activities of the Issuer and the Servicer on behalf of the Issuer).

(ii) No Preferred Shares may be sold or transferred (including, without
limitation, by pledge or hypothecation) unless such sale or transfer is exempt
from the registration requirements of the Securities Act and is exempt under
applicable securities laws of any state or other jurisdiction of the United
States.

(b) No Preferred Shares may be offered, sold, delivered or transferred
(including, without limitation, by pledge or hypothecation) except to (i)(A) a
non-U.S. person (as defined under Regulation S) in accordance with the
requirements of Regulation S or (B) both (x) a Qualified Institutional Buyer and
(y) a Qualified Purchaser and (ii) in accordance with any other applicable law.

(c) No Preferred Shares may be offered, sold or delivered within the United
States or to, or for the benefit of, U.S. persons (as defined in Regulation S)
except in accordance with Rule 144A or an exemption from the registration
requirements of the Securities Act, to Persons purchasing for their own account
or for the accounts of one or more Qualified Institutional Buyers for which the
purchaser is acting as a fiduciary or agent. Preferred Shares may be sold or
resold, as the case may be, in offshore transactions to non-U.S. persons (as
defined in Regulation S) in reliance on Regulation S. None of the Issuer, the
Preferred Share Paying Agent, the Preferred Share Registrar or any other Person
may register the Preferred Shares under the Securities Act or any state
securities laws or the applicable laws of any other jurisdiction.

(d) No transfer of Preferred Shares to a proposed transferee that is or will be,
or is acting on behalf of or using any assets of any Person that is or will
become, a Benefit Plan

 

-9-



--------------------------------------------------------------------------------

Investor will be effective, and the Preferred Share Paying Agent will not
process or recognize any such transfer.

Beneficial interests in Preferred Shares may not at any time be acquired or held
by or on behalf of a Benefit Plan Investor.

No transfer of Preferred Shares will be effective, and the Issuer and the
Preferred Share Paying Agent will not recognize any such transfer, if the
transferee’s acquisition, holding or disposition of such interest constitutes or
will constitute or otherwise result in a prohibited transaction under
Section 406 of ERISA or Section 4975 of the Code (or, in the case of a plan
subject to Similar Law, a violation of Similar Law) unless an exemption is
available (all of the conditions of which have been satisfied) or any other
violation of an applicable requirement of ERISA, the Code or other applicable
law.

Notwithstanding anything contained herein to the contrary, the Preferred Share
Paying Agent and the Preferred Share Registrar shall not be responsible for
ascertaining whether any transfer complies with the registration provisions of
or any exemptions from the Securities Act, applicable state securities laws or
the applicable laws of any other jurisdiction, ERISA, the Code or the Investment
Company Act; provided, that if a Purchaser Certificate is specifically required
by the express terms of this Section 2.5 to be delivered to the Preferred Share
Paying Agent, the Preferred Share Paying Agent shall be under a duty to receive
and examine the same to determine whether or not the certificate conforms on its
face to the terms of this Agreement and shall promptly notify the party
delivering the same if such Purchaser Certificate does not comply with such
terms.

(e) Transfers and exchanges of Certificates, in whole or in part, shall only be
made in accordance with this Section 2.5(e). Any purported transfer or exchange
in violation of the foregoing requirements shall be null and void ab initio, the
Issuer shall not execute and the Preferred Share Paying Agent shall not deliver
Preferred Share Certificates with respect to the transfer or exchange and the
Preferred Share Registrar shall not register any such purported transfer.

(i) Transfer – Preferred Share Certificate to Preferred Share Certificate. If a
Holder of a Preferred Share Certificate wishes at any time to transfer such
Preferred Share Certificate to a Person that will take delivery in the form of
Certificates, such Holder may transfer or cause the transfer of such interest
for an equivalent interest in one or more Certificates (in Authorized
Denominations), but only upon delivery of the documents set forth in the
following sentence. Upon receipt by the Preferred Share Paying Agent of:

(A) the Preferred Share Certificates properly endorsed for assignment to the
transferee; and

(B) a Purchaser Certificate;

the Preferred Share Paying Agent shall cancel such Preferred Share Certificates,
arrange for new Preferred Share Certificates to be executed by the Issuer, and
deliver one or more Preferred Share Certificates registered in the name and
number specified in the Purchaser

 

-10-



--------------------------------------------------------------------------------

Certificate (the aggregate number of such Preferred Shares being equal to the
interest delivered to the Preferred Share Paying Agent) and in Authorized
Denominations. The Preferred Share Paying Agent shall record the exchange on the
duplicate share register and instruct the Preferred Share Registrar to, and the
Preferred Share Registrar shall upon such instruction, record the exchange in
the Preferred Share Register.

(ii) Exchange – Preferred Share Certificate to Preferred Share Certificate. If a
Holder of a Preferred Share Certificate wishes at any time to exchange such
Preferred Share Certificate for one or more Certificates, such Holder may
exchange or cause such exchange for an equivalent interest in one or more
Certificates (in Authorized Denominations), but only upon delivery of the
documents set forth in the following sentence. Upon receipt by the Preferred
Share Paying Agent of:

(A) the Preferred Share Certificates properly endorsed for exchange; and

(B) a Purchaser Certificate;

the Preferred Share Paying Agent shall cancel such Preferred Share Certificates,
arrange for new Preferred Share Certificates to be executed by the Issuer, and
deliver one or more such new Preferred Share Certificates, registered in the
names and numbers specified in the Purchaser Certificate (the aggregate number
of Preferred Shares being equal to the number of Preferred Shares delivered to
the Preferred Share Paying Agent) and in Authorized Denominations. The Preferred
Share Paying Agent shall record the exchange on the duplicate share register and
instruct the Preferred Share Registrar to, and the Preferred Share Registrar
shall upon such instruction, record the transfer in the Preferred Share
Register.

(f) Preferred Share Certificates shall bear a legend substantially in the form
set forth in Exhibit A unless there is delivered to the Issuer such satisfactory
evidence, which may include an Opinion of Counsel, as may be reasonably required
by the Issuer to the effect that neither such applicable legend nor the
restrictions on transfer set forth therein are required to ensure that transfers
thereof comply with the provisions of Rule 144A under, Section 4(2) of, or
Regulation S under, the Securities Act, as applicable, and to ensure that
neither the Issuer nor the pool of Collateral becomes an investment company
required to be registered under the Investment Company Act. Preferred Share
Certificates that are delivered to the Preferred Share Paying Agent by or on
behalf of the Issuer without such legend shall be conclusive evidence that the
Issuer has satisfied any conditions precedent, and the Preferred Share Paying
Agent shall have no obligation to determine whether such legend is required. The
Preferred Share Paying Agent shall make no representation or warranty to the
validity of any Preferred Share, except to the extent of its own signature
thereon.

(g) The Preferred Share Registrar may rely conclusively on any directions given
by the Issuer or the Preferred Share Paying Agent in accordance with this
Agreement without further review, to effect the transfer of Preferred Shares by
making all necessary entries in the Preferred Share Register and shall have no
liability for acting in reliance on any such directions.

 

-11-



--------------------------------------------------------------------------------

(h) Notwithstanding anything contained herein to the contrary, at all times, if
a transfer of all or any portion of the EHRI after the Closing Date is to be
made, then the Preferred Share Registrar shall refuse to register such transfer
unless it receives (and, upon receipt, may conclusively rely upon) (i) a
certification from such Holder’s prospective transferee and (ii) a certification
from the Holder of the EHRI desiring to effect such transfer, each, in form and
substance, acceptable to TPG RE Finance Trust CLO Loan Seller, LLC. Upon receipt
of the foregoing certifications, the Preferred Share Registrar shall, subject to
this Section 2.5, reflect such EHRI in the name of the prospective transferee.

Section 2.6. [Reserved.]

Section 2.7. Non-Permitted Holders.

(a) Notwithstanding any other provision in this Agreement, any transfer of a
beneficial interest in Preferred Shares to a Non-Permitted Holder shall be null
and void ab initio and any such purported transfer of which the Issuer or the
Preferred Share Paying Agent shall have notice may be disregarded by the Issuer
and the Preferred Share Paying Agent for all purposes at any time after either
of them learns that any Person is or has become a Non-Permitted Holder.

(b) If any Non-Permitted Holder becomes the beneficial owner of Preferred
Shares, the Issuer shall, promptly after discovery of any such Non-Permitted
Holder by the Issuer or the Preferred Share Paying Agent (and notice by the
Preferred Share Paying Agent to the Issuer, if the Preferred Share Paying Agent
makes the discovery), send notice to such Non-Permitted Holder demanding that
such Non-Permitted Holder transfer its Preferred Shares or interest to a Person
that is not a Non-Permitted Holder within 30 days of the date of such notice. If
such Non-Permitted Holder fails to so transfer such Preferred Shares or
interest, the Issuer shall have the right, without further notice to the
Non-Permitted Holder, to sell such Preferred Shares or interest in Preferred
Shares to a purchaser selected by the Issuer that is not a Non-Permitted Holder
on such terms as the Issuer may choose. The Issuer may retain an investment bank
to act on the Issuer’s behalf or request one or more bids from one or more
brokers or other market professionals that regularly deal in securities similar
to the Preferred Shares, and the Issuer will sell such Preferred Shares or
interest to the highest such bidder. However, the Issuer may select a purchaser
by any other means determined by it in its sole discretion. Each Holder of
Preferred Shares, the Non-Permitted Holder and each other Person in the chain of
title from the Holder to the Non-Permitted Holder, by its acceptance of an
interest in the applicable Preferred Shares, agrees to cooperate with the Issuer
and the Preferred Share Paying Agent to effect such transfers. The proceeds of
such sale, net of any commissions, expenses and taxes due in connection with
such sale shall be remitted to the Non-Permitted Holder. The terms and
conditions of any sale under this subsection shall be determined in the sole
discretion of the Issuer, and none of the Issuer, Preferred Share Registrar or
the Preferred Share Paying Agent shall be liable to any Person having an
interest in the Preferred Shares sold as a result of any such sale or the
exercise of such discretion.

 

-12-



--------------------------------------------------------------------------------

Section 2.8. Certain Tax Matters.

(a) The Issuer, and each Holder by acceptance of such Preferred Shares, each
agree, where permitted by applicable law and unless the Issuer is a Qualified
REIT Subsidiary, to treat such Preferred Shares as an equity interest in the
Issuer for U.S. federal, State and local income and franchise tax purposes.

(b) The Issuer and the Preferred Share Paying Agent agree that they do not
intend for this Agreement to represent an agreement to enter into a partnership,
a joint venture or any other business entity for U.S. federal income tax
purposes. The Issuer and the Preferred Share Paying Agent shall not represent or
otherwise hold themselves out to the IRS or other third parties as partners in a
partnership or members of a joint venture or other business entity for U.S.
federal income tax purposes.

(c) The Issuer shall not elect to be treated as a partnership and neither the
Issuer, nor the Preferred Share Paying Agent shall file or cause to be filed any
U.S. federal, State or local partnership tax return with respect to this
Agreement.

(d) The Issuer shall take all actions necessary or advisable to allow the Issuer
to comply with FATCA, including, appointing any agent or representative to
perform due diligence, withholding or reporting obligations of the Issuer
pursuant to FATCA. The Issuer shall provide any certification or documentation
(including the applicable IRS Form W-9 (or if required, the applicable IRS Form
W-8) or any successor form) to any payor (as defined in FATCA) from time to time
as provided by law to minimize U.S. withholding tax under FATCA.

Section 2.9. Provisions of the Indenture and Servicing Agreement.

Each Holder of the Preferred Shares, by its acceptance of the Preferred Shares
issued hereunder, agrees to be bound by the provisions of the Indenture and
Servicing Agreement relating to the Preferred Shares.

ARTICLE III.

DISTRIBUTIONS TO THE HOLDERS

Section 3.1. Disbursement of Funds.

(a) The Class P Preferred Shares outstanding will have an aggregate stated
redemption price from time to time equal to the Aggregate Outstanding Portfolio
Balance minus the Aggregate Outstanding Amount of all Classes of Notes (the
“Class P Preferred Shares Stated Redemption Price”). The Class P Preferred
Shares will have a stated dividend rate of (i) with respect to each Payment Date
(and related Interest Accrual Period) on or prior to the Payment Date in August
2019, LIBOR index plus 19.30% and (ii) with respect to each Payment Date (and
related Interest Accrual Period) occurring after the Payment Date in August
2019, LIBOR index plus 24.30%. Such dividend rate will be applied to the
outstanding Class P Preferred Share Notional Balance.

 

-13-



--------------------------------------------------------------------------------

(b) The Subordinated Trust Administrator will be entitled to receive the
Subordinated Trust Administrator Fee on a monthly basis in accordance with the
priority of distribution described herein.

(c) The Class R Preferred Shares will be entitled to any amount remaining after
all distributions to the Class P Preferred Shares (including, without
limitation, any accrued and unpaid dividends and Class P Preferred Shares Stated
Redemption Price) and the Subordinated Trust Administrator (including, without
limitation, any accrued and unpaid Subordinated Trust Administrator Fees) have
been made in accordance with the priority of distribution described herein.

(d) Subject to Section 3.2, on each Payment Date (including any Redemption Date
and the Stated Maturity Date) the Preferred Share Paying Agent shall apply the
Available Funds to make payment (i) of dividends and (ii) with respect to any
Redemption Date or Stated Maturity Date, the Redemption Price, to each Holder on
the relevant Record Date, on a pro rata basis in accordance with the priority of
distribution described herein.

(e) Notwithstanding the foregoing, in accordance with the provisions of
Section 12.1(f) of the Indenture and at any time when TPG RE Finance Trust
2018-FL1 Retention Holder, LLC holds 100% of the Preferred Shares, TPG RE
Finance Trust 2018-FL1 Retention Holder, LLC may designate all or any portion of
the Available Funds, which would otherwise be distributed to the Preferred Share
Paying Agent for payment on the Preferred Shares, for deposit into the Payment
Account as a contribution to the Issuer. Any such amounts paid to the Issuer as
a contribution shall be deemed for all purposes as having been paid to the
Preferred Share Paying Agent pursuant to the Priority of Payments in the
Indenture.

(f) Payments will be made by wire transfer to a U.S. dollar account maintained
by such Holder as notified to the Preferred Share Paying Agent or, in the
absence of such notification, by U.S. dollar check delivered by first class mail
to the Holder at its address of record. The Preferred Share Registrar shall,
upon request, provide the Preferred Share Paying Agent with a certified list of
the Holders and all relevant information regarding the Holders as the Preferred
Share Paying Agent may require promptly and in each case no later than five
Business Days after receipt of such request (or each relevant Record Date, if
sooner or if no such request is made); provided, that in no event shall the
Preferred Share Registrar be expected to respond in less than two Business Days
from receipt of such request.

(g) Subject to Section 3.1(d), the Preferred Share Paying Agent shall distribute
all amounts to be paid in accordance with the Priority of Payments to the
holders of the Preferred Shares as follows:

(i) Interest Proceeds. On each Payment Date, Available Funds that constitute
Interest Proceeds under the Indenture shall be distributed in the following
order of priority:

(A) to the Class P Preferred Shares, to the extent of accrued and unpaid
dividends thereon;

 

-14-



--------------------------------------------------------------------------------

(B) to the Subordinated Trust Administrator (pursuant to written direction from
the Issuer and TPG RE Finance Trust 2018-FL1 Retention Holder, LLC), any accrued
and unpaid Subordinated Trust Administrator Fees; and

(C) to the Class R Preferred Shares, the remaining Interest Proceeds (if any) in
the Preferred Share Paying Account.

(ii) Principal Proceeds. On each Payment Date, Available Funds that constitute
Principal Proceeds under the Indenture shall be distributed in the following
order of priority:

(A) to the Class P Preferred Shares, pro rata based on the aggregate Class P
Preferred Shares Notional Amount, in partial redemption thereof, until the
Class P Preferred Shares Notional Amount has been reduced to zero;

(B) to the Subordinated Trust Administrator (pursuant to written direction from
the Issuer and TPG RE Finance Trust 2018-FL1 Retention Holder, LLC), any accrued
and unpaid Subordinated Trust Administrator Fees (to the extent not paid
pursuant to (g)(i)(B) above); and

(C) to the Class R Preferred Shares, the remaining Principal Proceeds (if any)
in the Preferred Share Payment Account.

Section 3.2. Condition to Payments.

(a) As a condition to payment of any amount hereunder without the imposition of
U.S. withholding tax, the Preferred Share Paying Agent, on behalf of the Issuer,
shall require certification acceptable to it to enable the Issuer and the
Preferred Share Paying Agent to determine their duties and liabilities with
respect to any taxes or other charges that they may be required to deduct or
withhold from payments in respect of the Preferred Shares under any present or
future law or regulation of the United States or any present or future law or
regulation of any political subdivision thereof or taxing authority therein or
to comply with any reporting or other requirements under such law or regulation.
Without limiting the foregoing, as a condition to any payment on the Preferred
Shares without U.S. federal back-up withholding, the Issuer shall require the
delivery of properly completed and signed applicable U.S. federal income tax
certifications (generally, an IRS Form W-9 (or applicable successor form) in the
case of a Person that is a “United States person” as defined in the Code or an
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or applicable successor
form), in the case of a Person that is not a “United States person” within the
meaning of the Code). In addition, the Issuer or any of its agents shall require
(i) complete and accurate information and documentation that may be required to
enable the Issuer or any of its agents to comply with FATCA and (ii) each Holder
to agree that the Issuer and/or any of its agents may (1) provide such
information and documentation and any other information concerning its
investment in the Preferred Shares to the Cayman Islands Tax Information
Authority (including, without limitation, the CRS Self-Certification available
at http://tia.gov.ky/pdf/CRS/FATCA_CRS_entity_self_cert_final_April_16.doc or,
in the case of an individual,
http://tia.gov.ky/pdf/CRS/FATCA_CRS_individual_self_cert_final_Dec_15.doc),

 

-15-



--------------------------------------------------------------------------------

the U.S. Internal Revenue Service and any other relevant tax authority and
(2) take any other actions necessary for the Issuer or the Co-Issuer to comply
with FATCA or necessary to provide to the Cayman Islands Tax Information
Authority pursuant to the Cayman Islands Tax Information Authority Law (2017
Revision) and the Organization for Economic Co-operation and Development’s
Standard for Automatic Exchange of Financial Account Information – Common
Reporting Standard (each as amended) (including any implementing legislation,
rules, regulations and guidance notes with respect to such laws).

Amounts properly withheld under the Code or other applicable law by any Person
from a payment of dividends to any Holder shall be considered as having been
paid by the Issuer to such Holder for all purposes of this Agreement.

(b) [Reserved.]

(c) Notwithstanding anything in this Agreement to the contrary, distributions of
Available Funds on any Payment Date (including any Redemption Date or the Stated
Maturity Date), shall be subject to the Issuer being solvent under Cayman
Islands law (defined as the Issuer being able to pay its debts as they become
due in the ordinary course of business) immediately prior to, and after giving
effect to, such payment as determined by the Issuer.

(d) If the Issuer determines that the condition set forth in subsection (c)
above is not satisfied with respect to any portion of the Available Funds on
such Payment Date, the Issuer shall instruct the Preferred Share Paying Agent in
writing on or before one Business Day prior to such Payment Date that such
portion should not be paid, and the Preferred Share Paying Agent shall not pay
the same until the first succeeding Payment Date or, in the case of any payments
which would otherwise be payable on any Redemption Date or the Stated Maturity
Date, until the first succeeding Business Day, upon which the Issuer notifies
the Preferred Share Paying Agent in writing that each condition is satisfied.
Any amounts so retained will be held in the Preferred Share Payment Account
until such amounts are paid, subject to the availability of such funds under
Cayman Islands law to pay any liability of the Issuer. In the absence of such
notification from the Issuer, the Preferred Share Paying Agent may conclusively
assume that the condition set forth in subsection (c) has been satisfied and
shall pay the amounts due under this Agreement.

Section 3.3. The Preferred Share Payment Account.

The Preferred Share Paying Agent shall, prior to the Closing Date, establish a
single, segregated, non-interest bearing trust account, which shall be
designated as the “Preferred Share Payment Account”, for the benefit of the
Issuer (the “Preferred Share Payment Account”). The Preferred Share Paying Agent
shall promptly credit all Available Funds to the Preferred Share Payment
Account. All sums payable by the Preferred Share Paying Agent hereunder shall be
paid out of the Preferred Share Payment Account. For the avoidance of doubt, the
Preferred Share Payment Account (and interest, if any, earned on amounts on
deposit therein) shall be owned by the Issuer (or the related REIT so long as
the Issuer is a Qualified REIT Subsidiary) for U.S. federal income tax purposes.

 

-16-



--------------------------------------------------------------------------------

Section 3.4. Redemption.

The Preferred Shares shall be redeemed (in whole but not in part) at the
Redemption Price on any Redemption Date or on the Stated Maturity Date (if not
redeemed earlier).

Section 3.5. Fees or Commissions in Connection with Disbursements.

All payments by the Preferred Share Paying Agent hereunder shall be made without
charging any commission or fee to the Holders.

Section 3.6. Liability of the Preferred Share Paying Agent in Connection with
Disbursements.

(a) Notwithstanding anything herein, the Preferred Share Paying Agent shall not
incur any personal liability to pay amounts due to Holders and shall only be
required to make payments, including the payment of dividends, if there are
sufficient funds in the Preferred Share Payment Account to make such payments.

(b) Except as otherwise required by applicable law, any funds deposited with the
Preferred Share Paying Agent and held in the Preferred Share Payment Account or
otherwise held for payment on the Preferred Shares and remaining unclaimed for
two years after such payment has become due and payable shall be paid to the
Issuer; and the Holder of such Preferred Shares shall thereafter look only to
the Issuer for payment of such amounts and all liability of the Preferred Share
Paying Agent with respect to such funds (but only to the extent of the amounts
so paid to the Issuer) shall thereupon cease. The Preferred Share Paying Agent,
before being required to make any such release of payment, may, but shall not be
required to, adopt and employ at the expense of the Issuer any reasonable means
of notification of such release of payment, including, but not limited to,
arranging with the Preferred Share Registrar for the Preferred Share Registrar
to mail notice of such release to Holders whose right to or interest in amounts
due and payable but not claimed is determinable from the records of the Issuer
or Preferred Share Paying Agent, as applicable, at the last address of record of
each such Holder.

ARTICLE IV.

ACCOUNTING AND REPORTS

Section 4.1. Reports and Notices.

(a) The Preferred Share Paying Agent shall cause to be made available to the
Holders the reports required to be made available by the Note Administrator
pursuant to Section 10.12 of the Indenture.

(b) The Preferred Share Paying Agent shall notify the Preferred Shareholders of
the occurrence of an Event of Default under the Indenture of which it receives
notice from the Trustee or the Issuer.

 

-17-



--------------------------------------------------------------------------------

Section 4.2. Notice of Plan Assets.

The Preferred Share Paying Agent has no duty to investigate whether the assets
of the Issuer are reasonably likely to be deemed “plan assets” (within the
meaning of the Plan Asset Regulation); however, in the event that any officer
within the corporate trust office of the Preferred Share Paying Agent (or any
successor thereto) working on matters related to the Issuer has actual knowledge
that the assets of the Issuer are “plan assets,” the Preferred Share Paying
Agent will promptly provide notice to the Preferred Share Registrar for
forwarding to the Issuer and the Holders.

Section 4.3. Requests by Independent Accountants.

Upon written request by Independent accountants appointed by the Issuer, the
Preferred Share Registrar shall provide to them that information contained in
the Preferred Share Register needed for them to provide tax information to the
Holders.

Section 4.4. Rule 144A Information.

At any time when the Issuer is not subject to Section 13 or 15(d) of the
Exchange Act and is not exempt from reporting pursuant to Rule 12g3-2(b) under
the Exchange Act, upon the written request of a Holder, the Issuer shall
promptly furnish or cause to be furnished Rule 144A Information, and deliver
such Rule 144A Information to such Holder, to a prospective purchaser designated
by such Holder or beneficial owner or to the Preferred Share Paying Agent for
delivery to such Holder or a prospective purchaser designated by such Holder, in
order to permit required or protective compliance by any such Holder with Rule
144A in connection with the resale of any such Preferred Shares. “Rule 144A
Information” shall be information that is required by subsection (d)(4) of Rule
144A.

Section 4.5. Tax Information.

If the Issuer is no longer a Qualified REIT Subsidiary, the Issuer shall provide
to each beneficial owner of Preferred Shares any information that the beneficial
owner reasonably requests in order for the beneficial owner to (i) comply with
its federal state, or local tax and information returns and reporting
obligations, (ii) make and maintain a “qualified electing fund” election (as
defined in the Code) with respect to the Issuer (including a “PFIC Annual
Information Statement” as described in Treasury Regulation §1.1295-1(g) (or any
successor Treasury Regulation or IRS release or notice), including all
representations and statements required by such statement), or (iii) comply with
filing requirements that arise as a result of the Issuer being classified as a
“controlled foreign corporation” for U.S. federal income tax purposes (such
information to be provided at such beneficial owner’s expense); provided that
the Issuer shall not file, or cause to be filed, any income or franchise tax
return in the United States or any state of the United States unless it shall
have obtained advice from Vinson & Elkins LLP or an opinion of other nationally
recognized U.S. tax counsel experienced in such matters prior to such filing
that, under the laws of such jurisdiction, the Issuer is required to file such
income or franchise tax return.

If required to prevent the withholding or imposition of United States income
tax, (i) the Issuer and each beneficial owner shall deliver or cause to be
delivered an IRS Form W-9,

 

-18-



--------------------------------------------------------------------------------

IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, or successor applicable
form, and (ii) the Issuer, with respect to (as applicable) an item included in
the Collateral, shall deliver or cause to be delivered an IRS Form W-9 or IRS
Form W-8BEN-E to each issuer, counterparty or Preferred Share Paying Agent at
the time such item included in the Collateral is purchased or entered into (or
if such item is held at the time that the Issuer ceases to be a Qualified REIT
Subsidiary, at that time) and thereafter prior to the expiration or obsolescence
of such form.

ARTICLE V.

THE PREFERRED SHARE PAYING AGENT

Section 5.1. Appointment of Preferred Share Paying Agent.

The Issuer hereby appoints the Bank to act as the Preferred Share Paying Agent,
and the Bank hereby accepts such appointment. The Issuer hereby appoints the
Administrator to act as the Preferred Share Registrar, and the Administrator
hereby accepts such appointment. The Issuer hereby authorizes the Preferred
Share Paying Agent and the Administrator to perform their respective obligations
as provided in this Agreement.

Section 5.2. Resignation and Removal.

The Preferred Share Paying Agent may at any time resign as Preferred Share
Paying Agent by giving written notice to the Issuer of its resignation,
specifying the date on which its resignation shall become effective (which date
shall not be less than 60 days after the date on which such notice is given
unless the Issuer shall agree to a shorter period). The Issuer may remove the
Preferred Share Paying Agent at any time by giving written notice of not less
than 60 days to the Preferred Share Paying Agent specifying the date on which
such removal shall become effective. Such resignation or removal shall only take
effect upon the appointment by the Issuer of a successor Agent and upon the
acceptance of such appointment by such successor Agent or, in the absence of
such appointment, the assumption of the duties of the Preferred Share Paying
Agent by the Issuer; provided, however, that in any event, such resignation or
removal shall take effect not later than one year from the date of such notice
of resignation or removal. The Issuer shall provide notice to the Rating Agency
of any successor Preferred Share Paying Agent appointed pursuant to this section
to the Rating Agency pursuant to this Agreement, provided that no such notice
shall be required in the event that the successor Preferred Share Paying Agent
is a Person succeeding to all or substantially all of the institutional trust
services business of the Preferred Share Paying Agent. If the Preferred Share
Paying Agent has resigned or has been terminated under the Indenture, then it
shall also be deemed to have been resigned or terminated hereunder.

Section 5.3. Fees; Expenses; Indemnification; Liability.

(a) Pursuant to, and at the times and to the extent contemplated by the
Indenture, the Issuer shall pay to the Preferred Share Paying Agent compensation
at such amounts and/or rates as shall be agreed between the Issuer and the
Preferred Share Paying Agent and from time to time shall reimburse the Preferred
Share Paying Agent for its reasonable out-of-pocket expenses (including
reasonable legal fees and expenses), disbursements, and advances

 

-19-



--------------------------------------------------------------------------------

incurred or made in accordance with any provisions of this Agreement, except any
such expense, disbursement, or advance that may be attributable to its gross
negligence, bad faith or willful misconduct. The obligations of the Issuer to
the Preferred Share Paying Agent pursuant to the Indenture and this
Section 5.3(a) shall survive the resignation or removal of the Trustee and the
satisfaction or termination of this Agreement.

(b) The Issuer shall indemnify and hold harmless the Preferred Share Paying
Agent, the Preferred Share Registrar and their respective directors, officers,
employees, and agents from and against any and all liabilities, costs and
expenses (including reasonable legal fees and expenses) relating to or arising
out of or in connection with its or their performance under this Agreement,
except to the extent that they are caused by the gross negligence, bad faith, or
willful misconduct of the Preferred Share Paying Agent or the Preferred Share
Registrar, as the case may be, or any of their respective directors, officers,
employees and agents. The foregoing indemnity includes, but is not limited to,
any action taken or omitted in good faith within the scope of this Agreement
upon telephone, facsimile or other electronically transmitted instructions, if
authorized herein, received from or reasonably believed by the Preferred Share
Paying Agent or the Preferred Share Registrar, as the case may be, acting in
good faith, to have been given by, an Authorized Officer of the Issuer. This
indemnity shall be payable in accordance with the Priority of Payments set forth
in the Indenture and shall survive the resignation or removal of the Preferred
Share Paying Agent or the Preferred Share Registrar, as the case may be, and the
satisfaction or termination of this Agreement.

(c) The Preferred Share Paying Agent shall carry out its duties hereunder in
good faith and without gross negligence or willful misconduct. None of the
Preferred Share Paying Agent, the Preferred Share Registrar or their respective
directors, officers, employees or agents shall be liable for any act or omission
hereunder except in the case of gross negligence, bad faith, or willful
misconduct of the Preferred Share Paying Agent or the Preferred Share Registrar,
as the case may be, in violation of its duties under this Agreement. The duties
and obligations of the Preferred Share Paying Agent and the Preferred Share
Registrar, as the case may be, and their respective employees or agents shall be
determined solely by the express provisions of this Agreement, and they shall
not be liable except for the performance of such duties and obligations as are
specifically set forth herein, and no implied covenants shall be read into this
Agreement against them. The Preferred Share Paying Agent and the Preferred Share
Registrar, as the case may be, may consult with counsel and shall be protected
in any action reasonably taken in good faith in accordance with the advice of
such counsel. Notwithstanding anything contained herein, in no event shall the
Preferred Share Paying Agent be liable for special, indirect or consequential
loss or damage of any kind whatsoever (including but not limited to lost
profits), even if the Preferred Share Paying Agent has been advised of such loss
or damage and regardless of the form of action.

(d) Each of the Preferred Share Paying Agent and the Preferred Share Registrar
may rely conclusively on any notice, certificate or other document furnished to
it hereunder and reasonably believed by it in good faith to be genuine. Neither
the Preferred Share Paying Agent nor the Preferred Share Registrar shall be
liable for any action taken by it in good faith and reasonably believed by it to
be within the discretion or powers conferred upon it, or taken by it pursuant to
any direction or instruction by which it is governed hereunder, or omitted to be
taken by it by reason of the lack of direction or instruction required hereby
for such action.

 

-20-



--------------------------------------------------------------------------------

The Preferred Share Paying Agent and the Preferred Share Registrar shall in no
event be liable for the application or misapplication of funds by any other
Person, or for the acts or omissions of any other Person. The Preferred Share
Paying Agent and the Preferred Share Registrar shall not be bound to make any
investigation into the facts or matters stated in any certificate, report or
other document; provided that, if the form thereof is prescribed by this
Agreement, the Preferred Share Paying Agent and the Preferred Share Registrar
shall examine the same to determine whether it conforms on its face to the
requirements hereof. The Preferred Share Paying Agent and the Preferred Share
Registrar may exercise or carry out any of its duties under this Agreement
either directly or indirectly through agents or attorneys, and shall not be
responsible for any acts or omissions on the part of any such agent or attorney
appointed with due care. To the extent permitted by applicable law, the
Preferred Share Paying Agent and the Preferred Share Registrar shall not be
required to give any bond or surety in the execution of its duties. The
Preferred Share Paying Agent and the Preferred Share Registrar shall not be
deemed to have knowledge or notice of any matter unless actually known to a
Responsible Officer of the Preferred Share Paying Agent or unless the Preferred
Share Paying Agent or the Preferred Share Registrar, as the case may be, has
received written notice thereof from the Issuer, the Collateral Manager, the
Trustee or the Holder of a Preferred Share.

ARTICLE VI.

[RESERVED]

ARTICLE VII.

MISCELLANEOUS PROVISIONS

Section 7.1. Amendment.

This Agreement may not be amended by any party hereto except (i) in writing
executed by each party hereto and (ii) with the prior written consent of Holders
of a Majority of the Preferred Shares.

Section 7.2. Notices; Rule 17g-5 Procedures.

(a) Except as otherwise expressly provided herein, any notice or other document
provided or permitted by this Agreement or the Indenture to be made upon, given
or furnished to, or filed with any of the parties hereto shall be sufficient for
every purpose hereunder if made, given, furnished or filed in writing and mailed
by certified mail, return receipt requested, hand delivered, sent by courier
service guaranteeing delivery within two Business Days or transmitted by
electronic mail or facsimile in legible form at the following addresses. Any
such notice shall be deemed delivered upon receipt unless otherwise provided
herein.

(i) to the Preferred Share Paying Agent at Wells Fargo Bank, National
Association, 9062 Old Annapolis Road, Columbia, Maryland, 21045-1951 Attention:
Corporate Trust Services (CMBS), TRTX 2018-FL1, or at any other address
previously furnished in writing by the Preferred Share Paying Agent;

 

-21-



--------------------------------------------------------------------------------

(ii) to the Issuer at c/o MaplesFS Limited, PO Box 1093, Queensgate House, Grand
Cayman, KY1-1102, Cayman Islands, or at any other address previously furnished
in writing by the Issuer; or

(iii) to the Preferred Share Registrar at MaplesFS Limited, PO Box 1093,
Queensgate House, Grand Cayman, KY1-1102, Cayman Islands, or at any other
address previously furnished in writing by the Preferred Share Registrar.

(b) Each of the parties hereto agrees that (i) it will not orally communicate
information to the Rating Agency for purposes of determining the initial credit
rating of the Notes or undertaking surveillance of the Notes unless such oral
communication is summarized in writing and the summary is promptly delivered to
the 17g-5 Information Provider to be posted on the 17g-5 Website pursuant to the
Indenture, and (ii) it shall cause any notice or other written communication
provided by such Person to the Rating Agency to be delivered to the 17g-5
Information Provider at 17g5informationprovider@wellsfargo.com for posting to
the 17g-5 Website prior to its delivery to the Rating Agency, and otherwise
comply with the Rule 17g-5 Procedures set forth in Section 14.13 of the
Indenture.

Section 7.3. Governing Law.

THIS AGREEMENT AND ALL DISPUTES ARISING HEREFROM OR RELATING HERETO SHALL BE
GOVERNED IN ALL RESPECTS (WHETHER IN CONTRACT OR IN TORT) BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES
THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE
OF NEW YORK.

Section 7.4. Non-Petition; Limited Recourse.

None of the Preferred Share Paying Agent, the Preferred Share Registrar or any
Holder may, prior to the date which is one year (or if longer the applicable
preference period then in effect) plus one day after the payment in full of the
Notes, institute against, or join any other Person in instituting against, the
Issuer, the Co-Issuer or any Permitted Subsidiary any bankruptcy,
reorganization, arrangement, insolvency, moratorium or liquidation proceedings,
or other proceedings under Cayman Islands, U.S. federal or state bankruptcy or
similar laws of any jurisdiction.

The provisions of this Section 7.4 shall survive termination of this Agreement
for any reason whatsoever.

Section 7.5. No Partnership or Joint Venture.

The Issuer, the Preferred Share Registrar and the Preferred Share Paying Agent
are not partners or joint venturers with each other and nothing in this
Agreement shall be construed to make them such partners or joint venturers or
impose any liability as such on any of them.

 

-22-



--------------------------------------------------------------------------------

Section 7.6. Counterparts.

This Agreement may be signed in two or more counterparts with the same effect as
if the signatures thereto and hereto were upon the same instrument.

[SIGNATURE PAGES FOLLOW]

 

-23-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, we have set our hands as of the date first written above.

 

TPG REAL ESTATE FINANCE 2018-FL1

      ISSUER, LTD.,

      as Issuer

By:

 

/s/ Matthew Coleman

 

Name: Matthew Coleman

 

Title: Vice President, Transactions

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

      ASSOCIATION, as Preferred Share Paying

      Agent

By:

 

/s/ Michael J. Baker

 

Name: Michael J. Baker

 

Title: Vice President

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

MAPLESFS LIMITED, as Preferred Share      Registrar and Administrator

By:

 

/s/ Cleveland Stewart

 

Name: Cleveland Stewart

 

Title: Authorized Signatory

 



--------------------------------------------------------------------------------

EXHIBIT A

PREFERRED SHARE CERTIFICATE

TPG REAL ESTATE FINANCE 2018-FL1 ISSUER, LTD.

PREFERRED SHARES, PAR VALUE US $0.001 PER SHARE AND WITH AN

AGGREGATE LIQUIDATION PREFERENCE AND NOTIONAL AMOUNT EQUAL TO

U.S.$1,000 PER SHARE

THE PREFERRED SHARES REPRESENTED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER RELEVANT
JURISDICTION, AND MAY BE RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A)(1) ON
THE CLOSING DATE TO TPG RE FINANCE TRUST HOLDCO, LLC, A DELAWARE LIMITED
LIABILITY COMPANY, IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER THE
SECURITIES ACT PURSUANT TO THE EXEMPTION PROVIDED BY SECTION 4(2) THEREOF,
(2) PERSONS THAT ARE BOTH (X) A “QUALIFIED INSTITUTIONAL BUYER” (“QUALIFIED
INSTITUTIONAL BUYER”) WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”) AND (Y) A “QUALIFIED PURCHASER” AS DEFINED IN SECTION 2(a)(51) OF
THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “INVESTMENT COMPANY ACT”)
AND THE RULES THEREUNDER, PURCHASING FOR ITS OWN ACCOUNT OR ONE OR MORE ACCOUNTS
WITH RESPECT TO WHICH IT EXERCISES SOLE INVESTMENT DISCRETION, EACH OF WHICH THE
SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER, AND NONE OF WHICH
ARE (X) A DEALER OF THE TYPE DESCRIBED IN PARAGRAPH (a)(1)(ii) OF RULE 144A
UNLESS IT OWNS AND INVESTS ON A DISCRETIONARY BASIS NOT LESS THAN $25,000,000 IN
SECURITIES OF CO-ISSUERS THAT ARE NOT AFFILIATED TO IT OR (Y) A
PARTICIPANT-DIRECTED EMPLOYEE PLAN, SUCH AS A 401(k) PLAN, OR ANY OTHER TYPE OF
PLAN REFERRED TO IN PARAGRAPH (a)(1)(i)(D) OR (a)(1)(i)(E) OF RULE 144A, OR A
TRUST FUND REFERRED TO IN PARAGRAPH (a)(1)(i)(F) OF RULE 144A THAT HOLDS THE
ASSETS OF SUCH A PLAN, UNLESS INVESTMENT DECISIONS WITH RESPECT TO THE PLAN ARE
MADE SOLELY BY THE FIDUCIARY, TRUSTEE OR SPONSOR OF SUCH PLAN, TO WHOM NOTICE IS
GIVEN THAT THE RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON THE
EXEMPTION FROM SECURITIES ACT REGISTRATION PROVIDED BY RULE 144A, OR (3) TO AN
INSTITUTION THAT IS NOT WHO IS NOT A U.S. PERSON (AS DEFINED IN REGULATION S
UNDER THE SECURITIES ACT (“REGULATION S”)), PURCHASING FOR ITS OWN ACCOUNT OR
ONE OR MORE ACCOUNTS WITH RESPECT TO WHICH IT EXERCISES SOLE INVESTMENT
DISCRETION, EACH OF WHICH IS NEITHER A U.S. PERSON NOR A U.S. RESIDENT (WITHIN
THE MEANING OF THE INVESTMENT COMPANY ACT), IN AN OFFSHORE TRANSACTION IN
ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S, AND (B) IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED



--------------------------------------------------------------------------------

STATES AND ANY OTHER RELEVANT JURISDICTION. THE ISSUER HAS NOT BEEN REGISTERED
UNDER THE INVESTMENT COMPANY ACT. NO TRANSFER OF THE PREFERRED SHARES
REPRESENTED HEREBY MAY BE MADE (AND NEITHER THE PREFERRED SHARE PAYING AGENT NOR
THE PREFERRED SHARE REGISTRAR WILL RECOGNIZE ANY SUCH TRANSFER) IF (A) SUCH
TRANSFER WOULD BE MADE TO A TRANSFEREE WHO IS EITHER A U.S. PERSON (AS DEFINED
IN REGULATION S) OR A U.S. RESIDENT (WITHIN THE MEANING OF THE INVESTMENT
COMPANY ACT) WHO IS NOT A QUALIFIED INSTITUTIONAL BUYER AND A QUALIFIED
PURCHASER, (B) SUCH TRANSFER WOULD HAVE THE EFFECT OF REQUIRING EITHER OF THE
ISSUER OR THE PLEDGED OBLIGATIONS TO REGISTER AS AN INVESTMENT COMPANY UNDER THE
INVESTMENT COMPANY ACT OR (C) SUCH TRANSFER WOULD BE MADE TO A PERSON WHO IS
OTHERWISE UNABLE TO MAKE THE CERTIFICATIONS AND REPRESENTATIONS DEEMED TO BE
MADE BY SUCH PERSON IN THE INDENTURE REFERRED TO HEREIN. ACCORDINGLY, AN
INVESTOR IN THE PREFERRED SHARES REPRESENTED HEREBY MUST BE PREPARED TO BEAR THE
ECONOMIC RISK OF THE INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. NO TRANSFER OF
THE PREFERRED SHARES REPRESENTED HEREBY MAY BE MADE (AND NONE OF THE ISSUER, THE
PREFERRED SHARE PAYING AGENT OR THE PREFERRED SHARE REGISTRAR WILL RECOGNIZE ANY
SUCH TRANSFER) IF AFTER GIVING EFFECT TO SUCH TRANSFER, ANY PREFERRED SHARES
WOULD BE HELD BY ANY “BENEFIT PLAN INVESTOR,” AS DEFINED IN 29 C.F.R.
§2510.3-101 (INCLUDING, WITHOUT LIMITATION, AN INSURANCE COMPANY GENERAL
ACCOUNT, IF APPLICABLE) OR SUCH TRANSFER WOULD BE MADE TO A PERSON WHO IS
OTHERWISE UNABLE TO MAKE THE CERTIFICATIONS AND REPRESENTATIONS REQUIRED BY THE
APPLICABLE TRANSFER CERTIFICATE ATTACHED AS AN EXHIBIT TO THE PREFERRED SHARES
PAYING AGENCY AGREEMENT.

AS A CONDITION TO THE PAYMENT OF ANY AMOUNT HEREUNDER WITHOUT THE IMPOSITION OF
WITHHOLDING TAX, THE PREFERRED SHARE PAYING AGENT SHALL REQUIRE CERTIFICATION
ACCEPTABLE TO IT TO ENABLE THE ISSUER AND THE PREFERRED SHARE PAYING AGENT TO
DETERMINE THEIR DUTIES AND LIABILITIES WITH RESPECT TO ANY TAXES OR OTHER
CHARGES THAT THEY MAY BE REQUIRED TO PAY, DEDUCT OR WITHHOLD IN RESPECT OF THE
PREFERRED SHARES REPRESENTED HEREBY OR THE HOLDER HEREOF UNDER ANY PRESENT OR
FUTURE LAW OR REGULATION OF THE CAYMAN ISLANDS OR THE UNITED STATES OR ANY
PRESENT OR FUTURE LAW OR REGULATION OF ANY POLITICAL SUBDIVISION THEREOF OR
TAXING AUTHORITY THEREIN OR TO COMPLY WITH ANY REPORTING OR OTHER REQUIREMENTS
UNDER ANY SUCH LAW OR REGULATION.

SO LONG AS ANY NOTE ISSUED BY THE ISSUER OF THE PREFERRED SHARES REPRESENTED
HEREBY IS OUTSTANDING, NO TRANSFER OF THE PREFERRED SHARES REPRESENTED HEREBY
MAY BE MADE BY TPG RE FINANCE TRUST HOLDCO, LLC, A DELAWARE LIMITED LIABILITY
COMPANY (AND NEITHER THE PREFERRED SHARE PAYING AGENT NOR THE PREFERRED SHARE
REGISTRAR WILL RECOGNIZE ANY SUCH TRANSFER) TO ANY OTHER PERSON OR ENTITY.

 

A- 2 -



--------------------------------------------------------------------------------

THE ISSUER MAY REQUIRE ANY HOLDER OF THE PREFERRED SHARES REPRESENTED HEREBY WHO
IS A U.S. PERSON (AS DEFINED IN REGULATION S) OR A U.S. RESIDENT (WITHIN THE
MEANING OF THE INVESTMENT COMPANY ACT) WHO IS DETERMINED NOT TO HAVE BEEN A
(1) QUALIFIED PURCHASER AND (2) A QUALIFIED INSTITUTIONAL BUYER (EXCEPT IN THE
CASE OF TPG RE FINANCE TRUST HOLDCO, LLC) AT THE TIME OF ACQUISITION OF THE
PREFERRED SHARES REPRESENTED HEREBY TO SELL THE PREFERRED SHARES REPRESENTED
HEREBY TO A TRANSFEREE THAT IS (A) BOTH (X) A QUALIFIED INSTITUTIONAL BUYER AND
(Y) AN QUALIFIED PURCHASER OR (B) NOT A U.S. PERSON (AS DEFINED IN REGULATION S)
NOR A U.S. RESIDENT (WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT) IN AN
OFFSHORE TRANSACTION IN ACCORDANCE WITH REGULATION S.

TPG RE FINANCE TRUST HOLDCO, LLC, AND EACH TRANSFEREE OF THE PREFERRED SHARES
REPRESENTED HEREBY WILL BE REQUIRED TO DELIVER A TRANSFER CERTIFICATE IN THE
FORM REQUIRED BY THE PREFERRED SHARES PAYING AGENCY AGREEMENT. ANY TRANSFER IN
VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB
INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE TRUSTEE, THE
PREFERRED SHARE PAYING AGENT OR ANY INTERMEDIARY.

 

A- 3 -



--------------------------------------------------------------------------------

TPG REAL ESTATE FINANCE 2018-FL1 ISSUER, LTD.

 

Number P-1

   CUSIP [    ]

Incorporated under the laws of the Cayman Islands

[111,885.182] Preferred Shares of a par value of U.S.$0.001 per share and

with an aggregate liquidation preference and notional amount equal to U.S.$1,000
per share

THIS IS TO CERTIFY THAT                                          
                                                is the registered holder of
[    ] Class P Preferred Shares and [        ] Class R Preferred Shares in the
above named Company, subject to the Memorandum and Articles of Association
thereof, as may be hereafter amended and in effect from time to time.

 

A- 4 -



--------------------------------------------------------------------------------

THIS CERTIFICATE IS ISSUED BY the said Company on this          day of
                , 20      .

EXECUTED AS A DEED on behalf of the said Company by:

DIRECTOR                                             



--------------------------------------------------------------------------------

ASSIGNMENT FORM

For value received

                                                                    
                                                      

does hereby sell, assign and transfer unto

Please insert social security or

other identifying number of assignee                                         

Please print or type name and address,

including zip code, of assignee:

                    Preferred Shares and does hereby irrevocably constitute and
appoint                            Attorney to transfer the Preferred Shares on
the books of the Issuer with full power of substitution in the premises.

 

Date:                                         

   

Your Signature:

 

 

     

(Sign exactly as your name appears on the Preferred Share Certificate)



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF PURCHASER CERTIFICATE FOR PREFERRED SHARES

 

B-1



--------------------------------------------------------------------------------

INVESTOR QUESTIONNAIRE

 

a.

  

General Information

  

1.

  

Print Full Name of Investor:

  

 

2.

  

Name in which Preferred Shares should be registered:

  

 

3.

  

Address and Contact Person for Notices:

  

 

     

 

     

 

     

Attention:                                          
                                   

4.

  

Telephone Number:

  

 

5.

  

Telecopier Number:

  

 

6.

  

Permanent Address:

  

 

  

(if different from above)

  

 

7.

  

U.S. Taxpayer Identification or Social Security Number (if any):

  

 

     

8.

  

Payment Instructions:

  

 

9.

  

Instructions for delivery of Preferred Shares (if

     

not completed, Preferred Shares will be sent by

  

 

  

courier to address and attention of party set forth

  

 

  

in item 3 above):

  

 

10.

  

Purchasing:

  

Restricted Preferred Shares OR Regulation S Preferred Shares (circle one)

 

b.

Non-U.S. Person Status

The Investor represents and warrants that the Investor is

 

☐

an institution that is a non-U.S. person (as defined in Rule 902(k) promulgated
under the Securities Act) purchasing the Preferred Shares for its own account
and not for the account or benefit of a U.S. person.

OR

 

B-2



--------------------------------------------------------------------------------

c.

Qualified Purchaser/Qualified Institutional Buyer Status

 

1.

If the Investor is a U.S. Person (as defined in Regulation S promulgated under
the Securities Act), the Investor must complete the following:

The Investor represents and warrants that the Investor is a “qualified
purchaser” (a “Qualified Purchaser”) within the meaning of the Investment
Company Act of 1940, as amended (the “1940 Act”) and has checked the box or
boxes below which are next to the categories under which the Investor qualifies
as a Qualified Purchaser:

 

☐

  

(a)

  

It is a natural person (including any person who holds joint, community
property, or other similar shared ownership interest in an issuer that is
excepted under Section 3(c)(7) of the 1940 Act with that person’s qualified
purchaser spouse) who owns not less than U.S.$5,000,000 in “investments” as
defined in Rule 2a51-1 promulgated under the 1940 Act (“Investments”) and as
valued in accordance with such Rule 2a51-1 (including, without limitation,
deducting from the amount of such Investments the amount of any outstanding
indebtedness incurred to acquire or for the purpose of acquiring such
Investments) (including Investments held (1) jointly with such person’s spouse,
or in which such person shares with such person’s spouse a community property or
similar shared ownership interest and (2) in an individual retirement account or
similar account the Investments of which are directed by and held for the
benefit of such person).

☐

  

(b)

  

It is a company that (1) owns not less than U.S.$5,000,000 in Investments as
valued in accordance with such Rule 2a51-1 (including, without limitation,
deducting from the amount of such Investments the amount of any outstanding
indebtedness incurred to acquire or for the purpose of acquiring such
Investments) that is owned directly or indirectly by or for two or more natural
persons who are related as siblings or spouse (including former spouses), or
direct lineal descendants by birth or adoption, spouses of such persons, the
estates of such persons, or foundations, charitable organizations, or trusts
established by or for the benefit of such persons and (2) was not formed for the
specific purpose of acquiring Preferred Shares of the Issuer unless each
beneficial owner of the Investor’s securities is a Qualified Purchaser.

☐

  

(c)

  

It is a trust that is not covered by clause (b) above and that was not formed
for the specific purpose of acquiring the securities offered, as to which the
trustee or other person authorized to make decisions with respect to the trust,
and each settlor or other person who has contributed assets to the trust, is a
person described in clause (a), (b) or (d).

☐

  

(d)

  

It is a person, acting for its own account, who (1) in the aggregate owns and
invests on a discretionary basis, not less than U.S.$25,000,000 in Investments
as valued in accordance with such Rule 2a51-1 (including,

 

B-3



--------------------------------------------------------------------------------

     

without limitation, deducting from the amount of such Investments the amount of
any outstanding indebtedness incurred to acquire or for the purpose of acquiring
such Investments) (including Investments owned by majority-owned subsidiaries of
the company and Investments owned by a company (a “Parent Company”) of which the
company is a majority-owned subsidiary, or by a majority-owned subsidiary of the
company and other majority-owned subsidiaries of the Parent Company) and (2) was
not formed for the specific purpose of acquiring Preferred Shares unless each
beneficial owner of the Investor’s securities is a Qualified Purchaser.

☐

  

(e)

  

It is a “qualified institutional buyer” within the meaning of Rule 144A(a)
promulgated under the Securities Act, acting for its own account; provided:

     

(a) that a dealer described in paragraph (a)(1)(ii) of Rule 144A shall own and
invest on a discretionary basis at least U.S.$25,000,000 in securities of
Co-Issuers that are not affiliated persons of the dealer; and

     

(b) that a plan referred to in paragraph (a)(1)(D) or (a)(1)(E) of Rule 144A, or
a trust fund referred to in paragraph (a)(1)(F) of Rule 144A that holds the
assets of such a plan, will not be deemed to be acting for its own account if
investment decisions with respect to the plan are made by the beneficiaries of
the plan, except with respect to investment decisions made solely by the
fiduciary, trustee or sponsor of such plan.

☐

  

(f)

  

It is an entity in which each beneficial owner of the Investor’s securities is a
Qualified Purchaser.

 

d.

Suitability

 

1.

The Investor understands that an investment in Preferred Shares is a leveraged
investment in the underlying Collateral. In addition, the Investor has indicated
which, if any, of the following statements (paragraphs (A) through (E) below)
apply to the Investor:

 

☐

  

(a)

  

In connection with evaluating the merits and risks of its prospective investment
in the Preferred Shares, the Investor has relied upon:

     

                                                             
                                                                             

     

                                                             
                                                                             

     

and such person or entity (the “Purchaser Representative”) has disclosed to the
Investor in writing a reasonable time prior to the Closing Date any material
relationship between such Purchaser Representative or its affiliates, on the one
hand, and the Issuer and its affiliates, on the other hand, that then exists,
that is mutually understood to be contemplated or that has existed at any time
during the previous two years, and any compensation received or to be received
as a result of such relationship.

 

B-4



--------------------------------------------------------------------------------

☐

  

(b)

  

If the Investor has retained a Purchaser Representative in connection with its
proposed investment in the Preferred Shares, the Investor has disclosed to such
Purchaser Representative such information concerning the Investor’s financial
status, tax status and investment and other financial objectives as is necessary
for such Purchaser Representative to have reasonable grounds for believing that
the Investor’s investment in the Preferred Shares is suitable for the Investor
given the Investor’s financial situation and needs.

☐

  

(c)

  

The Investor currently employs, or has in the past employed, one or more
financial consultants, investment advisers or bank trust departments.

☐

  

(d)

  

The Investor has specific experience with one or more investments in one or more
of (i) high yield debt securities, (ii) investment funds whose assets consist
principally of high yield debt securities or (iii) other securities similar to
the Preferred Shares (including experience with how market and other relevant
developments affect the value of those investments).

☐

  

(e)

  

The Investor regularly receives and considers ideas, suggestions, market views
and other information obtained from market professionals, including market
professionals whose expertise relates to investments in one or more of (i) high
yield debt securities, (ii) investment funds whose assets consist principally of
high yield debt securities or (iii) other securities similar to the Preferred
Shares.

 

2.

The Investor’s financial condition is such that it has no need for liquidity
with respect to the Preferred Shares and no need to dispose of any Preferred
Shares or portion thereof to satisfy any existing or contemplated indebtedness,
obligations or other undertaking, and the aggregate amount to be paid by the
Investor to purchase the Preferred Shares is not disproportionate to the
Investor’s net worth, and the Investor is able to bear any loss in connection
with any Preferred Shares (including loss of the Investor’s original principal
investment):

☐  Yes     ☐  No

 

3.

The Investor, either alone or with the Investor’s Purchaser Representative
identified above, has determined that an investment in the Preferred Shares,
based upon an appropriate characterization thereof for legal, investment,
accounting, regulatory and tax purposes, is consistent with any legal investment
restrictions applicable to the Investor:

☐  Yes    ☐  No

 

4.

None of the Issuer, its affiliates and the respective agents of the foregoing is
acting as a fiduciary for or an investment adviser (or in any other similar
role) to the Investor in connection with the offering and sale of the Preferred
Shares:

☐  Yes    ☐  No

 

B-5



--------------------------------------------------------------------------------

e.

Supplemental Data for Entities

If the Investor is an entity, furnish the following supplemental data (natural
persons may skip this Section E of the Investor Questionnaire):

 

1.

Legal form of entity (corporation, partnership, trust, etc.):
                                                 

Jurisdiction of organization:                                          
                                                        

 

2.

If the Investor is a U.S. resident (within the meaning of the 1940 Act) is the
investor a Flow-Through Investment Vehicle?

☐  Yes    ☐  No

 

f.

Related Parties

 

1.

To the best of the Investor’s knowledge, does the Investor control, or is the
Investor controlled by or under common control with, any other investor in the
Issuer?

☐  Yes    ☐  No

 

2.

Will any other person or persons have a beneficial interest in the Preferred
Shares to be acquired hereunder (other than as a shareholder, partner or other
beneficial owner of equity interests in the Investor)?

☐  Yes    ☐  No

 

If

either question above was answered “Yes,” please contact the Issuer for
additional information that will be required.

 

g.

Cayman Islands

 

1.

Is the Investor a member of the public in the Cayman Islands?

☐  Yes    ☐  No

 

h.

Reg Y Institution

 

1.

Is the Investor a Reg Y Institution?

☐  Yes    ☐  No

For purposes of this item, “Reg Y Institution” means any Preferred Shareholder
that is, or is controlled by a person that is, subject to the provisions of
Regulation Y of the Board of Governors of the Federal Reserve System of the
United States or any successor to such regulation, but excludes, in any event,
(a) any “qualifying foreign banking organization” within the meaning of
Regulation Y of the Board of Governors of the Federal Reserve System (12 C.F.R.
Section 211.23) that has booked its investment in the Preferred Shares outside
the United States and (b) any financial holding company or subsidiary of a

 

B-6



--------------------------------------------------------------------------------

financial holding company authorized to engage in merchant banking activities
pursuant to Section 4(k)(4)(H) of the Bank Holding Company Act of 1956, as
amended.

 

i.

ERISA Status

 

1(a)

Is the Investor, or is the Investor acting on behalf of or using any assets of
any person that is or will become, a Benefit Plan Investor” (as defined below)?

☐  Yes    ☐  No

A “Benefit Plan Investor” includes (i) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), (ii) a “plan” within the
meaning of Section 4975(e)(1) of the Internal Revenue Code of 1986, as amended
(the “Code”) that is subject to Section 4975 of the Code, or (iii) any entity
whose underlying assets include “plan assets” by reason of such employee benefit
plan’s or plan’s investment in such entity or otherwise.

ANY INVESTOR THAT RESPONDS “YES” TO QUESTION 1(a) WILL NOT BE PERMITTED TO
INVEST IN THE PREFERRED SHARES.

 

(b) (1)

Is the Investor an insurance company general account?

☐  Yes    ☐  No

 

(b) (2)

If the answer to the question in (b)(1) above is “Yes”, please provide the
following information:

The maximum percentage of the assets of such insurance company general account
that constitutes or will constitute “plan assets” within the meaning of 29
C.F.R. § 2510.3-101, as modified by Section 3(42) of ERISA (the “Plan Asset
Regulation”) at any time that the Investor holds any interest in the Preferred
Shares is:         %.

ANY INVESTOR THAT (i) RESPONDS “YES” TO QUESTION 1(b)(1) AND (ii) PROVIDES A
PERCENTAGE GREATER THAN ZERO IN RESPONSE TO QUESTION 1(b)(2) WILL NOT BE
PERMITTED TO INVEST IN THE PREFERRED SHARES.

 

(c)

Is the Investor an entity, other than an insurance company general account, that
holds “plan assets” by reason of a Benefit Plan Investor’s investment in the
entity or otherwise?

☐  Yes    ☐  No

ANY INVESTOR THAT RESPONDS “YES” TO QUESTION 1(c) WILL NOT BE PERMITTED TO
INVEST IN THE PREFERRED SHARES.

 

(d)

Is the Investor a plan that is subject to any federal, state or local law that
is substantially similar to Section 406 of ERISA or Section 4975 of the Code
(“Similar Law”)?

 

B-7



--------------------------------------------------------------------------------

☐  Yes    ☐  No

ANY INVESTOR THAT RESPONDS “YES” TO QUESTION 1(d) WILL BE DEEMED TO HAVE
REPRESENTED AND WARRANTED THAT ITS ACQUISITION AND HOLDING OF THE PREFERRED
SHARES DO NOT AND WILL NOT CONSTITUTE OR OTHERWISE GIVE RISE TO A NON-EXEMPT
VIOLATION OF SIMILAR LAW.

 

(e)

The representations made in this Item i shall be deemed to be made on each day
from the date the Investor makes such representations through and including the
date on which the Investor disposes of its interests in the Preferred Shares.
The Investor understands and agrees that the information supplied above will be
utilized to determine whether Benefit Plan Investors own any Preferred Shares of
the Issuer, both upon the original issuance of Preferred Shares and upon
subsequent transfers of Preferred Shares for any reason. Accordingly, without
limiting the remedies available in the event of a breach, the Investor
undertakes:

(i) to inform the Issuer, the Preferred Share Paying Agent and the Preferred
Share Registrar immediately of any change in the information provided in this
Item i, and

(ii) to provide to the Issuer, the Preferred Share Paying Agent and the
Preferred Share Registrar such information as the Issuer, the Preferred Share
Paying Agent or the Preferred Share Registrar may reasonably request from time
to time to enable the Issuer, the Preferred Share Paying Agent or the Preferred
Share Registrar to make a determination with respect to the portion, if any, of
the Preferred Shares of the Issuer that may be held by or for the benefit of
Benefit Plan Investors.

The Investor understands that the foregoing information will be relied upon by
the Issuer for the purpose of determining the eligibility of the Investor to
purchase Preferred Shares. The Investor agrees to provide, if requested, any
additional information that may be required to substantiate the Investor’s
status as an Institutional Accredited Investor or under the exception provided
pursuant to Section 3(c)(7) of the 1940 Act, to determine compliance with ERISA
or Section 4975 of the Code or to otherwise determine its eligibility to
purchase Preferred Shares.

 

B-8



--------------------------------------------------------------------------------

The Investor further agrees to promptly notify the Issuer by telephone and in
writing if any of the information contained in this Investor Questionnaire
becomes untrue prior to the purchase by the Investor of the Preferred Shares.

 

Signature:

By

 

 

 

(Signature)

 

(Print Name and Title) Date:

 

B-9



--------------------------------------------------------------------------------

SCHEDULE I

Capitalized terms used in this Schedule I that are defined in Regulation S are
used as defined therein.

1. (A) The Holder is aware that the sale of such Preferred Shares to it is being
made in reliance on the exemption from registration provided by Regulation S and
understands that the Preferred Shares offered in reliance on Regulation S will
bear the appropriate legend set forth herein. The Preferred Shares so
represented may not at any time be held by or on behalf of U.S. Persons or U.S.
Residents. The Holder is not, and will not be, a U.S. Person or a U.S. Resident.
Before any Preferred Share issued in reliance on Regulation S may be offered,
resold, pledged or otherwise transferred, the transferee will be required to
provide the Trustee with a written certification substantially in the form
attached to the Preferred Shares Paying Agency Agreement as to compliance with
the transfer restrictions. The Holder understands that it must inform a
prospective transferee of the transfer restrictions; or

(B) The Holder (1) is both (x) a Qualified Institutional Buyer and (y) a
Qualified Purchaser; (2) is aware that the sale of the Preferred Shares to it is
being made in reliance on the exemption from registration provided by Rule 144A
or Rule 501(a) of Regulation D and (3) is acquiring the Preferred Shares for its
own account or for one or more accounts, each of which is a Qualified
Institutional Buyer, and as to each of which the owner exercises sole investment
discretion.

2. The Holder understands that the Preferred Shares are being offered only in a
transaction not involving any public offering within the meaning of the
Securities Act, the Preferred Shares have not been and will not be registered
under the Securities Act, and, if in the future the Holder decides to offer,
resell, pledge or otherwise transfer the Preferred Shares, such Preferred Shares
may only be offered, resold, pledged or otherwise transferred only in accordance
with the Issuer Charter and the Preferred Shares Paying Agency Agreement and the
applicable legend on such Preferred Shares set forth herein. The Holder
acknowledges that no representation is made by the Issuer or the Placement
Agents as to the availability of any exemption under the Securities Act or any
State securities laws for resale of the Preferred Shares.

3. The Holder understands that the Preferred Shares have not been approved or
disapproved by the United States Securities and Exchange Commission (“SEC”) or
any other governmental authority or agency or any jurisdiction and that neither
the SEC nor any other governmental authority or agency has passed upon the
accuracy of the final offering memorandum relating to the Preferred Shares. The
Holder further understands that any representation to the contrary is a criminal
offense.

4. The Holder is not purchasing the Preferred Shares with a view to the resale,
distribution or other disposition thereof in violation of the Securities Act.
The Holder understands that an investment in the Preferred Shares involves
certain risks,

 

Schedule I-1



--------------------------------------------------------------------------------

including the risk of loss of all or a substantial part of its investment under
certain circumstances.

5. In connection with the purchase of the Preferred Shares (A) none of the
Issuer, the Placement Agents, the Collateral Manager or the Preferred Share
Paying Agent is acting as a fiduciary or financial or investment adviser for the
Holder; (B) the Holder is not relying (for purposes of making any investment
decision or otherwise) upon any advice, counsel or representations (whether
written or oral) of the Issuer, the Placement Agents or the Preferred Share
Paying Agent other than in, if applicable, a current offering memorandum for
such Preferred Shares; (C) none of the Issuer, the Placement Agents or the
Preferred Share Paying Agent has given to the Holder (directly or indirectly
through any other person) any assurance, guarantee, or representation whatsoever
as to the expected or projected success, profitability, return, performance,
result, effect, consequence, or benefit (including legal, regulatory, tax,
financial, accounting, or otherwise) of its purchase; (D) the Holder has
consulted with its own legal, regulatory, tax, business, investment, financial,
accounting and other advisers to the extent it has deemed necessary, and it has
made its own investment decisions (including decisions regarding the suitability
of an investment in the Preferred Shares) based upon its own judgment and upon
any advice from such advisers as it has deemed necessary and not upon any view
expressed by the Issuer, the Placement Agents or the Preferred Share Paying
Agent; and (E) the Holder is purchasing the Preferred Shares with a full
understanding of all of the terms, conditions and risks thereof (economic and
otherwise), and is capable of assuming and willing to assume (financially and
otherwise) these risks.

6. The Holder understands that the certificates representing the Preferred
Shares will bear the applicable legend set forth herein. The Preferred Shares
may not at any time be held by or on behalf of any U.S. Person that is not both
(x) a Qualified Institutional Buyer and (y) a Qualified Purchaser. The Holder
understand that it must inform a prospective transferee of the transfer
restrictions.

7. The Holder understands and agrees that a legend in substantially the
following form will be placed on each certificate representing any Preferred
Shares unless the Issuer determines otherwise in compliance with applicable law:

THE PREFERRED SHARES REPRESENTED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR THE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES, AND THE ISSUER
HAS NOT BEEN REGISTERED AS AN INVESTMENT COMPANY UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “INVESTMENT COMPANY ACT”). THE
PREFERRED SHARES REPRESENTED HEREBY MAY NOT BE OFFERED, SOLD, PLEDGED OR
OTHERWISE TRANSFERRED, EXCEPT (A)(1) PERSONS THAT ARE BOTH (X) A QUALIFIED
INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE

 

Schedule I-2



--------------------------------------------------------------------------------

144A UNDER THE SECURITIES ACT (A “QIB”) AND (Y) A QUALIFIED PURCHASER AS DEFINED
IN SECTION 2(A)(51) OF THE INVESTMENT COMPANY ACT (A “QUALIFIED PURCHASER), AND
IS EITHER PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED
INSTITUTIONAL BUYER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 144A UNDER THE SECURITIES ACT SO LONG AS THE PREFERRED
SHARES REPRESENTED HEREBY ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER
THE SECURITIES ACT, SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED
IN THE PREFERRED SHARES PAYING AGENCY AGREEMENT, OR (2) TO AN INSTITUTION THAT
IS NOT A U.S. PERSON IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 903 OR
RULE 904 (AS APPLICABLE) OF REGULATION S UNDER THE SECURITIES ACT, SUBJECT TO
THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE PREFERRED SHARES PAYING
AGENCY AGREEMENT, AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF
ANY STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH
PURCHASER OF A PREFERRED SHARE WILL BE REQUIRED TO MAKE THE REPRESENTATIONS AND
AGREEMENTS SET FORTH IN SCHEDULE I OF THE PREFERRED SHARES PAYING AGENCY
AGREEMENT. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND
EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO
THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER,
THE PREFERRED SHARE REGISTRAR, THE PREFERRED SHARE PAYING AGENT OR ANY
INTERMEDIARY. IF AT ANY TIME, THE ISSUER DETERMINES OR IS NOTIFIED THAT THE
HOLDER OF SUCH PREFERRED SHARE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE
REPRESENTATIONS SET FORTH IN THE PREFERRED SHARES PAYING AGENCY AGREEMENT, THE
ISSUER AND THE PREFERRED SHARE PAYING AGENT MAY CONSIDER THE ACQUISITION OF THE
PREFERRED SHARES REPRESENTED HEREBY VOID AND REQUIRE THAT THE PREFERRED SHARES
REPRESENTED HEREBY BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER. NO
TRANSFER OF THE PREFERRED SHARES

 

Schedule I-3



--------------------------------------------------------------------------------

REPRESENTED HEREBY MAY BE MADE (AND THE ISSUER AND THE PREFERRED SHARE PAYING
AGENT WILL NOT RECOGNIZE ANY SUCH TRANSFER) IF (A) SUCH TRANSFER WOULD HAVE THE
EFFECT OF REQUIRING THE ISSUER TO REGISTER AS AN INVESTMENT COMPANY UNDER THE
INVESTMENT COMPANY ACT OR (B) SUCH TRANSFER WOULD BE MADE TO A PERSON WHO IS
OTHERWISE UNABLE TO MAKE THE CERTIFICATIONS AND REPRESENTATIONS DEEMED TO BE
MADE BY SUCH PERSON IN THE PREFERRED SHARES PAYING AGENCY AGREEMENT REFERRED TO
HEREIN. ACCORDINGLY, AN INVESTOR IN THE PREFERRED SHARES REPRESENTED HEREBY MUST
BE PREPARED TO BEAR THE ECONOMIC RISK OF THE INVESTMENT FOR AN INDEFINITE PERIOD
OF TIME. EXCEPT AS OTHERWISE PERMITTED BY THE CO-ISSUERS, NO TRANSFER OF THE
PREFERRED SHARES REPRESENTED HEREBY MAY BE MADE (AND NONE OF THE CO-ISSUERS,
PREFERRED SHARE PAYING AGENT OR THE PREFERRED SHARE REGISTRAR WILL RECOGNIZE ANY
SUCH TRANSFER) IF AFTER GIVING EFFECT TO SUCH TRANSFER, ANY PREFERRED SHARES
WOULD BE HELD BY “BENEFIT PLAN INVESTORS,” AS DEFINED IN 29 C.F.R. §2510.3-101
(EITHER DIRECTLY OR THROUGH AN INSURANCE COMPANY GENERAL ACCOUNT) OR SUCH
TRANSFER WOULD BE MADE TO A PERSON WHO IS OTHERWISE UNABLE TO MAKE THE
CERTIFICATIONS AND REPRESENTATIONS REQUIRED BY THE APPLICABLE TRANSFER
CERTIFICATE ATTACHED AS AN EXHIBIT TO THE PREFERRED SHARES PAYING AGENCY
AGREEMENT.

AS A CONDITION TO THE PAYMENT OF ANY AMOUNT UNDER THE PREFERRED SHARES
REPRESENTED HEREBY WITHOUT THE IMPOSITION OF BACKUP WITHHOLDING TAX, THE ISSUER
AND THE PREFERRED SHARE PAYING AGENT SHALL REQUIRE CERTIFICATION ACCEPTABLE TO
THEM TO ENABLE THE ISSUER AND THE PREFERRED SHARE PAYING AGENT TO DETERMINE
THEIR DUTIES AND LIABILITIES WITH RESPECT TO ANY TAXES OR OTHER CHARGES THAT
THEY MAY BE REQUIRED TO PAY, DEDUCT OR WITHHOLD IN RESPECT OF THE PREFERRED
SHARES REPRESENTED HEREBY OR THE HOLDER THEREOF UNDER ANY PRESENT OR FUTURE LAW
OR REGULATION OF THE CAYMAN ISLANDS OR THE UNITED STATES OR ANY PRESENT OR
FUTURE LAW OR REGULATION OF ANY POLITICAL

 

Schedule I-4



--------------------------------------------------------------------------------

SUBDIVISION THEREOF OR TAXING AUTHORITY THEREIN OR TO COMPLY WITH ANY REPORTING
OR OTHER REQUIREMENTS UNDER ANY SUCH LAW OR REGULATION.

8. The Holder will not, at any time, offer to buy or offer to sell the Preferred
Shares by any form of general solicitation or advertising, including, but not
limited to, any advertisement, article, notice or other communication published
in any newspaper, magazine or similar medium or broadcast over television or
radio or at a seminar or meeting whose attendees have been invited by general
solicitations or advertising.

9. The Holder is not a member of the public in the Cayman Islands, within the
meaning of Section 175 of the Cayman Islands Companies Law (2017 Revision).

10. The Holder understands that each of the Issuer, the Trustee or the Preferred
Share Paying Agent shall require certification acceptable to it (A) as a
condition to the payment of distributions in respect of any Preferred Shares
without, or at a reduced rate of, U.S. withholding or backup withholding tax,
and (B) to enable the Issuer, the Trustee and the Preferred Share Paying Agent
to determine their duties and liabilities with respect to any taxes or other
charges that they may be required to pay, deduct or withhold from payments in
respect of such Preferred Shares or the Holder of such Preferred Shares under
any present or future law or regulation of the Cayman Islands or the United
States or any present or future law or regulation of any political subdivision
thereof or taxing authority therein or to comply with any reporting or other
requirements under any such law or regulation. Such certification may include
U.S. federal income tax forms (such as IRS Form W-8BEN (Certificate of Foreign
Status of Beneficial Owner for United States Tax Withholding and Reporting
(Individuals)), IRS Form W-8BEN-E (Certificate of Foreign Status of Beneficial
Owner for United States Tax Withholding and Reporting (Entities)), IRS Form
W-8IMY (Certificate of Foreign Intermediary, Flow-Through Entity, or Certain
U.S. Branches for United States Tax Withholding and Reporting), IRS Form W-9
(Request for Taxpayer Identification Number and Certification), or IRS Form
W-8ECI (Certificate of Foreign Person’s Claim That Income Is Effectively
Connected with Conduct of a Trade or Business in the United States) or any
successors to such IRS forms). In addition, the Issuer or the Preferred Share
Paying Agent may require certification acceptable to it to enable the Issuer to
qualify for a reduced rate of withholding in any jurisdiction from or through
which the Issuer receives payments on its assets. Each owner agrees to provide
any certification requested pursuant to this paragraph and to update or replace
such form or certification in accordance with its terms or its subsequent
amendments.

11. The Holder hereby agrees that, for purposes of U.S. federal, state and local
income and franchise tax and any other income taxes, if the Issuer is no longer
a Qualified REIT Subsidiary (A) the Issuer will be treated as a foreign
corporation and (B) the Notes will be treated as equity in the Issuer; the
Holder agrees to such treatment and agrees to take no action inconsistent with
such treatment, unless required by law.

 

Schedule I-5



--------------------------------------------------------------------------------

12. The Holder, if not a “United States person” (as defined in
Section 7701(a)(30) of the Code), either: (A) is not a bank (within the meaning
of Section 881(c)(3)(A) of the Code); (B) is a bank (within the meaning of
Section 881(c)(3)(A) of the Code) and after giving effect to its purchase of the
Preferred Shares, the Holder (x) shall not own more than 50% of the Preferred
Shares (by number) or 50% by value of the aggregate of the Preferred Shares and
all Classes of Notes that are treated as equity for U.S. federal income tax
purposes either directly or indirectly, and will not otherwise be related to the
Issuer (within the meaning of section 267(b) of the Code) and (y) has not
purchased the Preferred Shares in whole or in part to avoid any U.S. federal
income tax liability (including, without limitation, any U.S. withholding tax
that would be imposed on the Preferred Shares with respect to the Collateral if
held directly by the Holder); (C) is a bank (within the meaning of
Section 881(c)(3)(A) of the Code) has provided an IRS Form W-8ECI representing
that all payments received or to be received by it from the Issuer are
effectively connected with the conduct of a trade or business in the United
States; or (D) is a bank (within the meaning of Section 881(c)(3)(A) of the
Code) is eligible for benefits under an income tax treaty with the United States
that eliminates U.S. federal income taxation of U.S. source interest not
attributable to a permanent establishment in the United States and the Issuer is
treated as a fiscally transparent entity (as defined in Treasury regulations
section 1.894-1(d)(3)(iii)) under the laws of Holder’s jurisdiction with respect
to payments made on the Collateral held by the Issuer.

13. The Holder will, prior to any sale, pledge or other transfer by such owner
of any Preferred Share, obtain from the prospective transferee, and deliver to
the Preferred Share Paying Agent, a duly executed transferee certificate
addressed to each of the Preferred Share Paying Agent and the Issuer in the form
of the relevant exhibit attached to the Preferred Shares Paying Agency
Agreement, and such other certificates and other information as the Issuer or
the Preferred Share Paying Agent may reasonably require to confirm that the
proposed transfer complies with the transfer restrictions contained in the
Issuer Charter and the Preferred Shares Paying Agency Agreement.

14. The Holder agrees that no Preferred Share may be purchased, sold, pledged or
otherwise transferred in a number less than the minimum number set forth in the
Preferred Shares Paying Agency Agreement. In addition, the Holder understands
that the Preferred Shares will be transferable only upon registration of the
transferee in the Preferred Share Register of the Issuer following delivery to
the Preferred Share Registrar of a duly executed share transfer certificate, the
Preferred Share to be transferred (if applicable) and any other certificates and
other information required by the Issuer Charter and the Preferred Shares Paying
Agency Agreement.

15. The Holder is aware and agrees that no Preferred Share (or beneficial
interest therein) may be offered or sold, pledged or otherwise transferred
(i) to a transferee taking delivery of such Preferred Shares represented by a
certificate representing a Preferred Share except to both (x) a transferee that
the Holder reasonably believes is a Qualified Institutional Buyer, purchasing
for its account, to which notice is given that the resale, pledge or other
transfer is being made in reliance on the exemption from the registration
requirements of the Securities Act provided by Rule 144A or another person the
sale to which is exempt under the Securities Act and (y) a Qualified

 

Schedule I-6



--------------------------------------------------------------------------------

Purchaser, and if such transfer is made in accordance with any applicable
securities laws of any state of the United States and any other relevant
jurisdiction, (ii) to a transferee taking delivery of such Preferred Share
represented by a certificate representing a Preferred Share issued in reliance
on Regulation S except (A) to a transferee that is acquiring such interest in an
offshore transaction in accordance with Rule 904 of Regulation S, (B) to a
transferee that is not a U.S. resident (within the meaning of the Investment
Company Act) unless such transferee is a Qualified Purchaser, (C) such transfer
is made in compliance with the other requirements set forth in the Preferred
Shares Paying Agency Agreement and (D) if such transfer is made in accordance
with any applicable securities laws of any state of the United States and any
other jurisdiction or (iii) if such transfer would have the effect of requiring
the Issuer to register as an “investment company” under the Investment Company
Act.

16. The Holder understands that, although the Placement Agents may from time to
time make a market in the Preferred Shares, the Placement Agents are not under
any obligation to do so and, following the commencement of any market-making,
may discontinue the same at any time. Accordingly, the Holder must be prepared
to hold the Preferred Shares until the scheduled Redemption Date for the
Preferred Shares.

17. The Holder also understands that the Preferred Shares are equity interests
in the Issuer and are not secured by the Collateral securing the Notes. As such,
the Holder and any other Holders of the Preferred Shares will, on a winding up
of the Issuer, rank behind all of the creditors, whether secured or unsecured
and known or unknown, of the Issuer, including, without limitation, the Holders
of the Notes, the Hedge Counterparties and any judgment creditors. Payments in
respect of the Preferred Shares are subject to certain requirements imposed by
Cayman Islands law. Any amounts paid by the Preferred Share Paying Agent as
distributions by way of dividend on the Preferred Shares will be payable only if
the Issuer has sufficient distributable profits and/or share premium. In
addition, such distributions and any redemption payments will be payable only to
the extent that the Issuer is and remains solvent after such distributions or
redemption payments are paid. Under Cayman Islands law, a company generally is
deemed solvent if it is able to pay its debts as they come due in the ordinary
course of business. To the extent the requirements under Cayman Islands law
described above are not met, amounts otherwise payable to the Holders of the
Preferred Shares will be retained in the Preferred Shares Distribution Account
until the next succeeding Payment Date, or (in the case of any payment that
would otherwise be payable on a redemption of the Preferred Shares) the next
succeeding Business Day, on which the Issuer notifies the Preferred Share Paying
Agent that such requirements are met. Amounts on deposit in the Preferred Shares
Distribution Account (unless deposited in error) will not be available to pay
amounts due to the Holders of the Notes, the Note Administrator, the Trustee or
any other creditor of the Issuer the claim of which is limited in recourse to
the Collateral. However, amounts on deposit in the Preferred Shares Distribution
Account may be subject to the claims of creditors of the Issuer that have not
contractually limited their recourse to the Collateral.

18. The Holder agrees that (i) any sale, pledge or other transfer of a Preferred
Share made in violation of the transfer restrictions contained in the Preferred
Shares

 

Schedule I-7



--------------------------------------------------------------------------------

Paying Agency Agreement, or made based upon any false or inaccurate
representation made by the Holder or a transferee to the Issuer, the Preferred
Share Paying Agent or the Preferred Share Registrar, will be void and of no
force or effect and (ii) none of the Issuer, the Preferred Share Paying Agent
and the Preferred Share Registrar has any obligation to recognize any sale,
pledge or other transfer of a Preferred Share (or any beneficial interest
therein) made in violation of any such transfer restriction or made based upon
any such false or inaccurate representation.

19. The Holder acknowledges that the Issuer, the Trustee, the Preferred Share
Paying Agent, the Preferred Share Registrar, the Placement Agents and others
will rely upon the truth and accuracy of the foregoing acknowledgments,
representations and agreements and agrees that, if any of the acknowledgments,
representations or warranties made or deemed to have been made by it in
connection with its purchase of the Preferred Shares are no longer accurate, the
Holder will promptly notify the Issuer, the Trustee, the Note Administrator, the
Preferred Share Paying Agent, the Preferred Share Registrar and the Placement
Agents.

 

Schedule I-8